Exhibit 10.1

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT is made and entered into as of this 1st day of
April, 2014, by and among (i) POWER SOLUTIONS INTERNATIONAL, INC., a Delaware
corporation (“PSI”), (ii) CARL L. TRENT and KENNETH C. TRENT, in their
individual capacities (each, a “Shareholder” and collectively, the
“Shareholders”), (iii) CARL L. TRENT, in his capacity as the Seller
Representative, and (iv) CKT HOLDINGS, INC., a Wisconsin corporation (the
“Seller”). All capitalized terms used herein but not otherwise defined herein
shall have the meaning assigned to such terms in Article X below.

R E C I T A L S:

WHEREAS, Professional Power Products, Inc., an Illinois corporation (“PPPI”), is
engaged in the business of designing, manufacturing, marketing, distributing
and/or otherwise supplying or providing generator sets, sub base fuel tanks,
generator set enclosures, load banks, generator switchgear and generator set
testing (the “Business”);

WHEREAS, prior to the date hereof, the Shareholders formed Seller by filing
Articles of Incorporation with the Wisconsin Department of Financial
Institutions, transferred all of the outstanding PPPI Stock to Seller, caused
Seller to elect to be an S Corporation within the meaning of Code § 1361(a), and
caused PPPI to elect to be a qualified subchapter S subsidiary within the
meaning of Code § 1361(b) in a transaction intended to qualify as a
reorganization within the meaning of Code § 368(a)(1)(F) (the “Reorganization”);

WHEREAS, following the Reorganization, the Shareholders own all of the issued
and outstanding stock of the Seller, and the Seller owns all of the issued and
outstanding PPPI Stock; and

WHEREAS, the Shareholders desire to cause the Seller to sell to PSI, and PSI
desires to purchase from the Seller, all of the issued and outstanding PPPI
Stock upon the terms and subject to the conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing premises and the
representations, warranties, covenants and agreements set forth herein, as well
as other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, and intending to be legally bound hereby, PSI, the
Seller and the Shareholders hereby agree as follows:

ARTICLE I

Stock To Be Purchased

Subject to the terms and conditions set forth in this Agreement, at the Closing,
the Shareholders shall cause the Seller to sell and transfer to PSI, and PSI
shall purchase from the Seller, all of the Seller’s right, title and interest in
and to the PPPI Stock, which PPPI Stock represents all of the issued and
outstanding shares of capital stock of PPPI.



--------------------------------------------------------------------------------

ARTICLE II

Closing; Purchase Price

2.1. Closing. The closing of the purchase and sale of the PPPI Stock and the
other transactions as contemplated herein (the “Closing”) shall be held at the
offices of Godfrey & Kahn, S.C., located at 780 N. Water Street, Milwaukee,
Wisconsin 53202, at 9:00 a.m., local time, on the date of this Agreement (the
“Closing Date”).

2.2. Closing Deliveries.

(a) At the Closing, the Shareholders shall deliver or cause to be delivered to
PSI:

(i) an executed counterpart of each Employment Agreement, duly executed by the
Executive that is a party thereto;

(ii) an executed counterpart of the Facility Lease, duly executed by an
authorized representative of the Landlord;

(iii) constructive possession of the Records of PPPI;

(iv) a good standing certificate for PPPI issued by the Secretary of State of
the State of Illinois, no earlier than ten (10) calendar days prior to the
Closing Date;

(v) an affidavit from the Seller substantially in the form set forth in
Section 1.1445-2(b)(2)(iv) of the Treasury regulations, certifying under
penalties of perjury that the Seller is not a “foreign person” within the
meaning of Section 1445 of the Code;

(vi) a certificate representing all of the issued and outstanding shares of PPPI
Stock, duly endorsed in blank or accompanied by a stock power duly endorsed in
blank;

(vii) a certificate from a duly authorized officer of the Seller, in form
reasonably satisfactory to PSI, setting forth the resolutions of the Board of
Directors of the Seller authorizing the execution of this Agreement and all
Ancillary Agreements to which the Seller is a party and the taking of any and
all actions deemed necessary or advisable to consummate the transactions
contemplated herein and therein; and

(viii) such other usual and customary documents and instruments as PSI may
reasonably request.

(b) At the Closing, PSI shall deliver to the Seller:

(i) the Cash Payment in the manner and to the Persons specified in Section 2.5
below;

 

2



--------------------------------------------------------------------------------

(ii) a certificate from the Secretary or an Assistant Secretary of PSI, in form
reasonably satisfactory to the Shareholders, setting forth the resolutions of
the Board of Directors of PSI authorizing the execution of this Agreement and
all Ancillary Agreements to which PSI is a party and the taking of any and all
actions deemed necessary or advisable to consummate the transactions
contemplated herein and therein;

(iii) a good standing certificate for PSI issued by the Secretary of State of
the State of Delaware no earlier than ten (10) calendar days prior to the
Closing Date; and

(iv) such other usual and customary documents and instruments as the
Shareholders may reasonably request.

2.3. Purchase Price. The aggregate purchase price for the PPPI Stock (the
“Purchase Price”) shall be an amount equal to (i) Forty-Six Million Dollars
($46,000,000) (the “Initial Cash Amount”), less (ii) the aggregate amount of
Excluded Liabilities outstanding immediately prior to the Closing, plus
(iii) Closing Date Cash, plus (or minus) (iv) the amount of the Purchase Price
Adjustment as calculated pursuant to Section 2.4, below (the aggregate amount
calculated in accordance with clauses (i) and (iii) of this sentence is referred
to herein as the “Pre-Adjusted Purchase Price”) and plus (v) the PSI Shares. The
Purchase Price shall be paid by PSI to the Seller as provided in Sections 2.5,
2.6 and 6.6 below.

2.4. Adjustments to Pre-Adjusted Purchase Price. The Pre-Adjusted Purchase Price
shall be subject to adjustment as follows (the “Purchase Price Adjustment”):

(a) The Pre-Adjusted Purchase Price shall be increased on a dollar-for-dollar
basis to the extent that the Working Capital Amount is greater than the
Threshold Working Capital Amount; and

(b) The Pre-Adjusted Purchase Price shall be decreased on a dollar-for-dollar
basis to the extent that the Working Capital Amount is less than the Threshold
Working Capital Amount.

For purposes hereof, the “Working Capital Amount” shall equal the difference
between (i) the amount of the Current Assets of PPPI as of the Closing Date
(excluding any Working Capital Exclusions) and (ii) the amount of the Current
Liabilities of PPPI as of the Closing Date (excluding any Working Capital
Exclusions), which Current Assets and Current Liabilities shall be determined in
accordance with GAAP, applied in a manner consistent with and using the
principles, practices, methodologies, procedures and policies, with consistent
classifications, judgments and estimation methodologies, including those
regarding inventory and work in process valuation and the establishment of
general and specific reserves, as used by PPPI in the preparation of the Latest
Balance Sheet, including those principles, practices, methodologies, procedures
and policies set forth on Exhibit 2.4, which have been used and applied in
preparation of the sample calculation attached as a schedule to Exhibit 2.4 (the
“Accounting Principles”). For the avoidance of doubt, the Working Capital Amount
shall not include any portion of the Excluded Assets or any portion of the
Excluded Liabilities.

 

3



--------------------------------------------------------------------------------

2.5. Payment of the Purchase Price.

(a) Attached hereto as Exhibit 2.5 (the “Estimated Pricing Statement”) is the
Seller Representative’s good faith estimate of (i) the Closing Date Cash,
(ii) the Working Capital Amount (determined in accordance with the Accounting
Principles), (iii) the Transaction Expenses, (iv) all other Excluded Liabilities
as of the Closing Date and (v) the resulting calculation of the Purchase Price
payable at the Closing based upon the information reflected on Exhibit 2.5 (for
purposes hereof, such estimated Purchase Price shall be referred to as the
“Estimated Purchase Price”).

(b) At the Closing, PSI shall deliver an amount equal to the Estimated Purchase
Price less the Seller Representative Amount and less the Estimated SBA Payoff
Amount (the “Cash Payment”) to the Seller by wire transfer of immediately
available funds to such bank account or accounts as shall be designated in
writing by the Seller Representative.

(c) At the Closing, PSI shall deposit the Seller Representative Amount into such
account as is designated in writing by the Seller Representative at least three
(3) Business Days prior to the Closing Date, which account is to be managed by
the Seller Representative in the good faith discretion of the Seller
Representative (the cash and earnings thereon from time to time in such account
being referred to herein as the “Seller Representative Fund”). The Seller
Representative shall be entitled to from time to time cause the release and
payment to himself of amounts from the Seller Representative Fund as payment of
any losses, costs or expenses for which the Seller Representative is entitled to
be paid in connection with the Seller Representative’s duties and obligations
hereunder. The Seller Representative shall, at such time when the Seller
Representative in his absolute discretion determines, cause the distribution to
the Seller and/or Shareholders of the excess, if any, of the Seller
Representative Fund over all such amounts for which the Seller Representative is
or may become entitled to be paid as provided herein and that then have not been
paid to the Seller Representative. If the Seller Representative Fund is
exhausted and the Seller Representative thereafter incurs losses, costs or
expenses for which he is entitled to payment hereunder, then the Shareholders
shall pay to the Seller Representative an amount equal to such losses, costs or
expenses. For the avoidance of doubt, except as set forth in Section 7.3, below,
PSI shall not be required to make any payment to the Seller Representative with
respect to any losses, costs or expenses incurred by the Seller Representative.

(d) Pursuant to and in accordance with Section 2.7, below, at the Closing, PSI
shall deliver, on behalf of PPPI, to the holder of any Paid Liabilities by wire
transfer of immediately available funds to such bank account or accounts as
shall be designated in writing by the Seller Representative, the amount required
to discharge such Paid Liabilities.

(e) At the Closing, PSI shall deposit into an escrow account with Godfrey & Kahn
S.C. (the “Escrow Agent”) an amount equal to Two Million Five Hundred Thousand
Dollars ($2,500,000) (the “Estimated SBA Payoff Amount”), for purposes of
satisfying in full all of PPPI’s and Landlord’s payment obligations pursuant to
that

 

4



--------------------------------------------------------------------------------

certain SBA Loan # 54366450-10 owed to the Wisconsin Business Development
Corporation (the “SBA Loan”). For such purposes, no later than April 14, 2014,
the Seller and/or Shareholders shall cause to be delivered to PSI a payoff
letter (the “SBA Payoff Letter”) from the Wisconsin Business Development Finance
Corporation (the “WBDFC”), in substantially the same form as set forth on
Exhibit 2.5(e), attached hereto, indicating the amount required to discharge all
obligations under the SBA Loan. Following PSI’s receipt of the SBA Payoff
Letter, the Seller and PSI shall execute and deliver to the Escrow Agent a joint
written direction instructing the Escrow Agent to pay, in accordance with the
terms and conditions of that certain Escrow Agreement, dated as of the date
hereof, among the Escrow Agent, the Seller and PSI (the “Escrow Agreement”),
(A) to the WBDFC, by wire transfer of immediately available funds to the bank
account designated by the WBDFC, that portion of the Estimated SBA Payoff Amount
necessary to satisfy all outstanding obligations with respect to the SBA Loan,
as set forth on the SBA Payoff Letter (the “SBA Payoff Amount”) and (B) to the
Seller (or its designees), by certified check or wire transfer to the bank
account designated by the Seller, that portion of the Estimated SBA Payoff
Amount that is in excess of the SBA Payoff Amount. Promptly following delivery
by the Escrow Agent of such payments, the Seller shall deliver to PSI evidence,
in form and substance reasonably acceptable to PSI, that all obligations with
respect to the SBA Loan have been discharged in full. If the SBA Payoff Letter
is not delivered to PSI on or prior to April 14, 2014, or if the Escrow Agent
does not deliver the SBA Payoff Amount to the WBDFC prior to April 30, 2014,
then the Seller Representative and PSI shall execute and deliver to the Escrow
Agent a joint written direction instructing the Escrow Agent to pay to PSI an
amount equal to the Estimated SBA Payoff Amount by wire transfer of immediately
available funds to such bank account or accounts as shall be designated in
writing by PSI. If the Estimated SBA Payoff Amount is paid to PSI pursuant to
the immediately preceding sentence, then, no later than May 12, 2014, the Seller
and/or the Shareholders shall cause to be delivered to PSI an SBA Payoff Letter.
Following its receipt of the Payoff Letter, PSI shall pay (X) to the WBDFC, by
wire transfer of immediately available funds to the bank account designated by
the WBDFC, the Payoff Amount and (Y) to the Seller (or its designees), by wire
transfer to the bank account designated by the Seller, that portion of the
Estimated SBA Payoff Amount that is in excess of the SBA Payoff Amount.

Any adjustment to the Estimated Purchase Price shall be paid as provided in
Section 2.6, below.

2.6. Calculation of Estimated Purchase Price and Final Purchase Price.

(a) Within sixty (60) calendar days following the Closing, PSI shall cause to be
prepared and delivered to the Seller Representative a final determination of the
Purchase Price including a final determination of the Closing Date Cash, the
Working Capital Amount as of the Closing Date (the “Final Working Capital
Statement”) and a final calculation of the amount of the Excluded Liabilities as
of the Closing Date (the “Final Excluded Liabilities Statement” and,
collectively with the Final Working Capital Statement, the “Statements”), and
further including such schedules and data as may be appropriate to support such
determinations and calculations. The Seller Representative shall be entitled to
review any working papers, trial balances and similar materials relating to the
Statements prepared by or on behalf of PSI. Within thirty (30) calendar days
after receipt of the Statements from PSI, the Seller Representative must notify
PSI of any objections to PSI’s calculation of the Closing Date Cash, the Working
Capital Amount or the amount of the Excluded Liabilities as reflected in the
Statements or the calculation of the final Purchase Price and the basis for such
disagreements. In the event that the Seller Representative does not notify PSI,
within thirty (30) calendar days after receipt of the Statements, that the
Seller Representative has any objections to such

 

5



--------------------------------------------------------------------------------

Statements or PSI’s calculation of the final Purchase Price, then the Closing
Date Cash, the Working Capital Amount and the amount of the Excluded Liabilities
as set forth in the Statements and PSI’s calculation of the final Purchase Price
shall be final hereunder. In the event that the Seller Representative does
notify PSI, within thirty (30) calendar days after receipt of the Statements,
that the Seller Representative has any such objection, then PSI and the Seller
Representative shall use their good faith efforts to attempt to resolve such
disputed items. In the event PSI and the Seller Representative are unable to
resolve the disputed items within thirty (30) calendar days after receipt by PSI
of the Seller Representative’s notice of dispute, then PSI and the Seller
Representative shall jointly engage the Milwaukee, Wisconsin office of Grant
Thornton LLP to resolve finally such disputed items. If the Milwaukee, Wisconsin
office of Grant Thornton LLP is unwilling or unable to serve in such capacity
(either due to a conflict of interest or otherwise), then PSI and the Seller
Representative shall negotiate in good faith for a period of fifteen
(15) calendar days to select another nationally recognized independent
accounting firm reasonably acceptable to both PSI and the Seller Representative)
(an “Independent Accounting Firm” which, for the avoidance of doubt, shall
include the Milwaukee, Wisconsin office of Grant Thornton LLP) to resolve
finally such disputed items. If PSI and the Seller Representative are unable to
jointly select an Independent Accounting Firm, then each of PSI and the Seller
Representative shall select an Independent Accounting Firm, and such two
Independent Accounting Firms shall select a third Independent Accounting Firm,
and such third Independent Accounting Firm shall resolve finally such disputed
items. The scope of the Independent Accounting Firm’s engagement shall be
limited to the resolution of the disputed items described in the Seller
Representative’s notice of dispute, in each case in accordance with the
Accounting Principles, and the recalculation, if any, of the Closing Date Cash,
the Working Capital Amount and the amount of the Excluded Liabilities in light
of such resolution; provided, that the Independent Accounting Firm shall not
assign a dollar amount to any item in dispute greater than the greatest dollar
amount for such item assigned by PSI, on the one hand, or the Seller
Representative, on the other hand (as applicable), or lower than the lowest
dollar amount for such item assigned by PSI, on the one hand, or the Seller
Representative, on the other hand (as applicable). The determination of the
Independent Accounting Firm shall be made as promptly as possible and shall be
final and binding upon the parties. Each party hereto shall be permitted to
submit such data and information relating to the unresolved disputed items
described in the Seller Representative’s notice of dispute to the Independent
Accounting Firm as such party deems appropriate. The expenses and fees of the
Independent Accounting Firm shall be paid by PSI, on the one hand, and the
Seller Representative on behalf of the Shareholders, on the other hand, based
upon the percentage that the amount not actually awarded to such party bears to
the amount actually contested by such party. The Closing Date Cash, the Working
Capital Amount and the amount of the Excluded Liabilities as finally agreed by
the parties or as determined by the Independent Accounting Firm as described
herein shall be the Closing Date Cash, the Working Capital Amount and the amount
of the Excluded Liabilities for all purposes hereof and shall be used to
determine the final Purchase Price in accordance with Section 2.3, above.

 

6



--------------------------------------------------------------------------------

(b) Once the final Purchase Price is determined in accordance with this
Section 2.6, the following shall occur:

(i) If the final Purchase Price exceeds the Estimated Purchase Price, then,
within five (5) Business Days following the final determination of the Purchase
Price under this Section 2.6, PSI shall pay the excess amount to the Seller (or
the Shareholders, if designated by the Seller).

(ii) If the Estimated Purchase Price exceeds the final Purchase Price, then,
within five (5) Business Days following the final determination of the Purchase
Price under this Section 2.6, the Seller and/or Shareholders shall pay the
excess amount to PSI by wire transfer of immediately available funds to an
account designated in writing by PSI prior to such transfer.

If any party fails to pay any amount when due under this Section 2.6, then
interest shall accrue on such unpaid amount from the date that such amount is
due until the date that such amount is actually paid at a rate per annum equal
to seven percent (7%).

2.7. Paid Liabilities; Transaction Bonuses.

(a) Paid Liabilities. As set forth in Section 2.5(d), all Excluded Liabilities
described on Exhibit 2.7(a) (to the extent not paid by PPPI prior to the
Closing) will be fully paid at Closing (the “Paid Liabilities”) with a portion
of the Initial Cash Amount. In order to facilitate such payments, the Seller
Representative will furnish to PSI, at least three (3) Business Days prior to
the Closing Date, (i) a statement setting forth the Transaction Expenses, (ii) a
payoff letter from each holder of Paid Liabilities noted with an asterisk on
Exhibit 2.7(a), in form and substance reasonably acceptable to PSI, indicating
the amount required to discharge such Paid Liabilities in full and including an
undertaking by such holder to discharge, upon receipt of payment specified in
the payoff letter, any Liens securing such portion of the Paid Liabilities. The
payments referenced in such statements and payoff letters will be made on the
Closing Date in order to discharge the Paid Liabilities covered thereby.
Notwithstanding the foregoing, the $217,500 that remains to be paid by PPPI
after Closing pursuant to that certain Installment Purchase Agreement, dated
December 20, 2013, by and between International Technologies, Inc. and PPPI,
shall not be regarded as Indebtedness nor as a Current Liability for purposes of
this Agreement, and shall be paid by PPPI in the ordinary course.

(b) Transaction Bonuses. Immediately prior to the Closing, PPPI paid transaction
bonuses to the persons and in the amounts as set forth on Exhibit 2.7(b) (the
“Transaction Bonuses”), which Transaction Bonuses were subject to deduction and
withholding for any federal, state or local withholding or other Taxes that PPPI
was required to deduct under applicable Legal Requirements. The Transaction
Bonuses were run through PPPI’s payroll system prior to the Closing, and were
paid in connection with, and immediately prior to, Closing via check. PSI shall
cooperate and shall not interfere with PPPI’s timely and proper depositing of
any withholding or payroll Taxes described above with the appropriate
Governmental Entity in accordance with the regular payroll practices of PPPI.
Cash on hand related to the checks issued to pay the Transaction Bonuses
(including the employer’s share of any payroll Taxes associated with the
Transaction Bonuses, as set forth on Exhibit 2.7(b)) shall not be included as
Closing Date

 

7



--------------------------------------------------------------------------------

Cash. For all purposes under this Agreement, any Tax deduction available to the
Seller Companies in connection with the Transaction Bonuses shall be deducted on
Seller’s federal and state income tax returns which include the Closing Date.
Notwithstanding anything contained in this Agreement to the contrary, the
Transaction Bonuses shall not be considered “Transaction Expenses” or “Excluded
Liabilities” for purposes of reducing Purchase Price or Estimated Purchase
Price.

ARTICLE III

Warranties and Representations of the Shareholders

Each of the Shareholders, severally and not jointly, hereby warrants and
represents to PSI, which warranties and representations shall survive the
Closing for the periods, and subject to the limitations, set forth in Article
VII, below, that except as set forth in the Disclosure Schedule, the following
statements are true and correct as of the date hereof:

3.1. Authority. Each of the Seller, PPPI and each Shareholder has full power and
authority to enter into this Agreement and each Ancillary Agreement to which it
or he, as applicable, is a party and to perform its or his, as applicable,
obligations hereunder or thereunder and to consummate the transactions
contemplated herein and therein. The execution and delivery of this Agreement by
the Seller and the performance by the Seller of its obligations hereunder has
been, and the execution and delivery of each Ancillary Agreement to which the
Seller or PPPI is a party and the performance by the Seller and PPPI of their
respective obligations thereunder have been duly and validly authorized by all
necessary organizational action on the part of the Seller and PPPI, as
applicable, and the execution, delivery and performance by the Seller and PPPI
of this Agreement and each Ancillary Agreement to which the Seller or PPPI is a
party do not require any further authorization or consent of the Seller, PPPI or
the Shareholders. This Agreement and each Ancillary Agreement to which the
Seller, PPPI or the Shareholders are a party has been duly and validly executed
and delivered by the Seller, PPPI and the Shareholders, and this Agreement and
such Ancillary Agreements are and shall constitute the legal, valid and binding
obligations of the Seller, PPPI and the Shareholders enforceable against the
Seller, PPPI and the Shareholders in accordance with their respective terms,
subject in each case to bankruptcy, reorganization, insolvency and other similar
laws affecting the enforcement of creditors’ rights in general and to general
principles of equity (regardless of whether considered in a Proceeding in equity
or an action at law).

3.2. No Conflict; Consents. Neither the execution and delivery of this Agreement
or the Ancillary Agreements to which the Seller, PPPI or the Shareholders are a
party nor the consummation or performance of any of the transactions or
obligations contemplated hereunder or thereunder by the Seller, PPPI or the
Shareholders will (a) contravene, conflict with, or result in a violation of or
default under any provision of the Organizational Documents of the Seller or
PPPI; (b) contravene, conflict with, or result in a violation of or default
under any Legal Requirement or any Order to which the Seller, PPPI or the
Shareholders are subject or give any Governmental Body or other Person the right
to challenge any of the transactions contemplated by this Agreement or the
Ancillary Agreements or to exercise any remedy, obtain any relief under or
revoke or otherwise modify any rights held under, any such Legal Requirement or
Order; or (c) except as set forth on Schedule 3.2, violate or conflict with, or
result in a default or an event of default under, or give any Person the right
to exercise any remedy or impose any

 

8



--------------------------------------------------------------------------------

additional obligation under, or to accelerate the maturity or performance of, or
to cancel, terminate or modify, any Material Contract (x) to which the Seller or
PPPI is a party, (y) by which the Seller, PPPI or any of their respective assets
is bound or (z) of which the Seller or PPPI is a beneficiary, or result in the
imposition or creation of any Lien upon or with respect to any of the assets
owned, used, leased or licensed by the Seller or PPPI. No action, consent,
approval, order or authorization of, registration, declaration or filing with,
or notice to, any Governmental Body is required to be obtained or made by the
Seller or PPPI in connection with the execution, delivery and performance of
this Agreement and the Ancillary Agreements to which either the Seller or PPPI
is a party or the consummation by the Seller or PPPI of any of the transactions
contemplated hereby.

3.3. Restrictions on Transfer. There are no voting trust agreements, powers of
attorney, shareholder agreements, proxies or any other Contracts to which the
Seller, PPPI or any Shareholder is a party or by which the Seller, PPPI or any
Shareholder or the PPPI Stock is bound relating to the sale, transfer, voting,
registration, acquisition, distribution rights or disposition of any of the PPPI
Stock or otherwise granting any Person any right in respect of the PPPI Stock
and there are no existing restrictions on the transfer of the PPPI Stock, other
than restrictions imposed by applicable Legal Requirements.

3.4. Organizational Matters. Each of the Seller and PPPI is a corporation duly
organized, validly existing and in good standing under the laws of the States of
Wisconsin and Illinois, respectively. Each of the Seller and PPPI has all
corporate power and authority necessary to own, operate or lease its properties
and assets as and where currently owned, operated or leased and to carry on all
business activities currently conducted by it. Except as set forth on Schedule
3.4, each of the Seller and PPPI is duly qualified to do business and is in good
standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its assets makes such qualification necessary. The
Seller has delivered, or made available for review, to PSI and its
Representatives, true, complete and correct copies of the certificate of
incorporation and by-laws of each of Seller and PPPI as in effect as of the date
of this Agreement. Neither the Seller nor PPPI is in material violation of any
of the provisions of its certificate of incorporation or by-laws. The Seller has
no business or assets other than its ownership of all of the outstanding capital
stock of PPPI.

3.5. Documentation. The stock ledger of the Seller and PPPI (copies of which
have been made available for inspection by PSI and its Representatives) are
true, complete and correct in all respects.

3.6. Capitalization. The authorized capital stock of the Seller and PPPI consist
of 10,000 shares of common stock and 10,000 shares of common stock,
respectively. Schedule 3.6 includes a true, complete and correct capitalization
table for each of the Seller and PPPI as of the date hereof showing the
ownership of all of capital stock of the Seller and the PPPI Stock. Each
Shareholder is the beneficial and record owner of the number of shares of common
stock of the Seller set forth opposite his name on Schedule 3.6, in each case
free and clear of all Liens. There are no issued and outstanding shares of
capital stock or other securities of the Seller except as set forth on Schedule
3.6. The Seller owns all of the PPPI Stock free and clear of all Liens. There
are no issued and outstanding shares of capital stock or other securities of
PPPI other than the PPPI Stock. All of the PPPI Stock was duly authorized,
validly issued and is fully paid and

 

9



--------------------------------------------------------------------------------

nonassessable and none of the PPPI Stock was issued in violation of any
pre-emptive rights, rights of first offer, rights of first refusal or similar
rights, or in violation of any Legal Requirements (including applicable
securities laws). Upon transfer of the PPPI Stock in accordance with the terms
of Article II, PSI will receive valid title to the PPPI Stock, free and clear of
all Liens. There are no outstanding or authorized warrants, options,
subscriptions, convertible or exchangeable securities or other instruments or
agreements (including bonds, debentures, notes and other obligations) pursuant
to which the Seller or PPPI is or may become obligated to issue or sell any
shares of capital stock or other securities of PPPI or pursuant to which any
Person has the right to vote on any matter (or has the right to acquire capital
stock or other securities having the right to vote on any matter), and there is
no circumstance or condition that may give rise to a claim by any Person that
such Person is entitled to acquire any shares of capital stock or other
securities of PPPI. There are no outstanding or authorized stock appreciation,
phantom stock or similar rights with respect to PPPI, and there are no
outstanding obligations of PPPI to purchase, redeem or otherwise acquire the
PPPI Stock or obligating PPPI to grant, or enter into any option, warrant, call,
right or commitment agreement regarding the equity interests in PPPI, securities
convertible into or exchangeable for equity interests in PPPI or warrants,
calls, options or other rights to acquire equity interests in PPPI from PPPI.

3.7. Subsidiaries. PPPI owns no capital stock in any other Person.

3.8. Title to the Assets; Condition of Assets.

(a) PPPI has good and marketable title to, a valid leasehold interest in, or has
the valid and enforceable right to use, all personal property and assets used by
it in connection with the conduct of the Business as presently conducted by
PPPI, free and clear of all Liens, other than Permitted Liens. With respect to
all personal property and assets in which PPPI has a valid leasehold interest,
all such leases are in full force and effect, and to the Knowledge of PPPI,
constitute valid and binding obligations of the other party thereto, and neither
PPPI nor, to the Knowledge of PPPI, any other party thereto is in breach of any
of the terms of any such lease. The assets and properties owned or leased by
PPPI constitute all of the assets and properties that are necessary for the
conduct of the Business immediately prior to the Closing.

(b) All buildings, plants, leasehold improvements, structures, facilities,
equipment and other items of tangible personal property and assets that are used
by PPPI in connection with the Business are, taken as a whole, structurally
sound, are in good operating condition (subject to normal wear and tear given
the use and age of such assets, and conform in all material respects to all
Legal Requirements and Orders relating to their construction, use and operation.

(c) Other than PPPI, holders of Permitted Liens and lessors of leased personal
property (solely to the extent of their interest in such leased personal
property), no Person has any interest in any equipment or other tangible assets
or personal property used by PPPI in connection with the conduct of the
Business. Without limiting the foregoing, except as set forth on Schedule 3.8,
neither Shareholder has any interest in any equipment or other tangible assets
or personal property used in connection with the conduct of the Business.

 

10



--------------------------------------------------------------------------------

3.9. Leased Real Estate. Schedule 3.9(a) lists each Real Property Lease, and the
Seller has provided PSI with a true, complete and correct copy of each Real
Property Lease. Each Real Property Lease is in full force and effect against
PPPI and, to the Knowledge of PPPI, each other party thereto. Each Real Property
Lease is the valid and legally binding obligation of PPPI. No Real Property
Lease has been terminated or cancelled, and PPPI’s leasehold interest in the
applicable Real Property Lease has not been assigned. Neither PPPI nor, to the
Knowledge of PPPI, any other party to a Real Property Lease is in material
default under any Real Property Lease, and no written notice of default under
any Real Property Lease has been sent or received by PPPI. No condition exists
which, but for the giving of notice or the passage of time, or both, would
constitute a material default by PPPI or, to the Knowledge of PPPI, any other
party pursuant to any Real Property Lease. No pending Proceedings or Orders
exist against PPPI or, to the Knowledge of PPPI, any other party which would
require the repair, alteration or correction of any existing condition of any
portion of any Leased Real Estate. PPPI has not received any written notice from
any Governmental Body that any of the improvements on the Leased Real Estate or
PPPI’s use of the Leased Real Estate violates any use or occupancy restrictions,
any covenant of record or any zoning or building Legal Requirement. There are no
pending or, to the Knowledge of PPPI, threatened condemnation, eminent domain,
health, safety, building, zoning or other land use Proceedings with respect to
the Leased Real Estate. Except as set forth on Schedule 3.9(b), PPPI has not
received any written notice that the Leased Real Estate or any present uses and
operations of the Leased Real Estate are in violation of any Legal Requirement,
covenants, conditions, restrictions, easements, disposition agreements and
similar matters affecting the Leased Real Estate. PPPI is not a lessor,
sublessor or grantor under any lease, sublease, consent, license or other
instrument granting to another Person any right to the possession, use,
occupancy or enjoyment of the Leased Real Estate. No easement, utility
transmission line or water main located on the Leased Real Estate adversely
affects, or could reasonably be expected to adversely affect, the use of the
Leased Real Property.

3.10. Proceedings. As of the date hereof, there is no Proceeding pending, or, to
the Knowledge of PPPI, threatened, against or relating to PPPI, any of its
assets or any of the current or former officers or directors of PPPI relating to
their service as an officer or director of PPPI, at law or in equity, before any
Governmental Body. As of the date hereof, PPPI is not subject to, or otherwise
bound by any Order affecting in any material respect the properties, assets,
personnel or business activities of PPPI. Set forth on Schedule 3.10 is a true,
complete and correct list of all Proceedings made, filed or otherwise initiated
against any Seller Company or any of its assets or any of its current or former
directors or officers (in their capacities as such) since December 31, 2010.

3.11. Intellectual Property.

(a) Schedule 3.11(a) lists all of the following Owned Intellectual Property:
(i) all United States and foreign issued design patents and utility patents, all
pending patent applications filed by PPPI relating to any inventions or designs
and all renewals, reissues, divisionals, continuations, continuations-in-part
and extensions of the foregoing; (ii) all registered trademarks, registered
service marks and pending trademark and service mark registration applications;
(iii) all material unregistered trademarks and service marks; (iv) all
proprietary software; (v) all registered copyrights and copyright applications
and all renewals and extensions; and (vi) all domain name registrations. PPPI
has taken all action necessary, performed all customary acts, and paid all fees
and Taxes (to the extent applicable), required to protect and maintain in full
force and effect any and all registrations and applications for Owned
Intellectual Property.

 

11



--------------------------------------------------------------------------------

(b) Schedule 3.11(b) lists: (i) all Out-Licenses; and (ii) all In-Licenses
(excluding shrink-wrap, click-wrap, click-through or other similar licenses,
which are non-exclusive and non-negotiable, with respect to off-the-shelf or
generally available personal computer software), and specifying whether under
any such In-Licenses and/or Out-Licenses PPPI is subject to receive, or
obligated to pay, as the case may be, fees (including support and maintenance
fees) of more than $50,000 per annum following Closing.

(c) To the Knowledge of PPPI, PPPI owns all rights, title and interest in and
to, or has a valid right to use pursuant to the terms of an In-License set forth
on Schedule 3.11(b) or other written Contract not required to be listed on such
schedule, all Intellectual Property used by it in the Business (the “PPPI
Intellectual Property”). Each item of PPPI Intellectual Property will,
immediately subsequent to the Closing, continue to be owned or available for use
by PPPI on such terms as are identical to those pursuant to which it,
immediately prior to the Closing, owns or has the right to use such item. All
Owned Intellectual Property is owned free and clear of all Liens except for
Permitted Liens.

(d) All Owned Intellectual Property has been developed or created by
(i) employees of PPPI who developed or created such Owned Intellectual Property
acting within the scope of their employment with PPPI or (ii) independent
contractors who have assigned, in writing, all of their Intellectual Property
and/or other rights therein to PPPI pursuant to Contracts set forth on Schedule
3.11(d).

(e) PPPI has taken reasonable security measures under the circumstances to
safeguard and maintain the confidentiality and secrecy of all information and/or
other materials from which PPPI derives independent economic value, actual or
potential, as a result of such information and/or materials not being generally
known to, or readily ascertainable through appropriate means by, Persons who
might obtain economic value from the disclosure or use of such information
and/or materials.

(f) There are no pending Proceedings, or written threats of Proceedings, except
that PPPI makes no representation regarding Proceedings that may be pending
against PPPI for which no written notice has been given to PPPI, (i) by any
Person against PPPI relating to the alleged infringement, misappropriation or
violation by PPPI of any Intellectual Property of any Person, or otherwise
challenging the validity, use, ownership or enforceability of any Owned
Intellectual Property, or (ii) asserted by PPPI against any Person relating to
the alleged infringement, misappropriation or violation by any Person of the
Owned Intellectual Property. To the Knowledge of PPPI, during the last three
(3) years, no Person has infringed, misappropriated or otherwise violated any of
PPPI’s rights in any Owned Intellectual Property.

 

12



--------------------------------------------------------------------------------

(g) PPPI has not (i) to the Knowledge of PPPI, interfered in, infringed upon,
misappropriated, violated or otherwise come into conflict with any Intellectual
Property rights of any Person or (ii) received any written charge, complaint,
claim or notice (including an offer to license) alleging any such interference,
infringement, misappropriation or other violation.

(h) To the Knowledge of PPPI, the computer systems, including the software,
hardware and networks (collectively, the “Systems”) currently used in the
conduct of the Business are materially sufficient for the current needs of the
Business. PPPI has arranged for back-up services adequate to meet its needs in
the event the Systems or any material component thereof is rendered temporarily
or permanently inoperable as a result of a natural or other disaster. Since
January 31, 2013, there have been no bugs in, or failures, breakdowns, or
continued substandard performance of, any such Systems that, in each case, has
caused the substantial disruption or interruption in or to the use of such
Systems by PPPI or the conduct of the Business in the ordinary course.

(i) Except as set forth on Schedule 3.11(i), (i) PPPI collects and uses
personally identifiable information in compliance with its privacy policies
displayed on its websites, (ii) PPPI currently is in material compliance with
all Legal Requirements relating to privacy, security and security breach
notification requirements applicable to PPPI’s websites and the operation of the
Business and (iii) to PPPI’s Knowledge, PPPI has not experienced any breach of
security of personally identifiable information maintained, processed or
transmitted by PPPI, whether or not such security breach required notice thereof
to any Person under any applicable Legal Requirement.

3.12. Financial Statements; Internal Controls.

(a) The Financial Statements attached to Schedule 3.12 (i) have been prepared
based on the books and records of PPPI, PPP International and the variable
interest entities described therein, (ii) present fairly in all material
respects the consolidated financial position of PPPI as of the dates designated
therein and the results of operations and cash flows for the periods designated
therein, (iii) were prepared in accordance with GAAP subject, in the case of the
unaudited financial statements, to normal recurring year end audit adjustments
and the absence of footnotes and (iv) are in a form (including with respect to
the reports thereon of the Target Auditor) acceptable for inclusion and/or
incorporation by reference in the reports and registration statements filed by
PSI with the SEC.

(b) Each Seller Company maintains accurate books and records reflecting its
assets and liabilities and maintains adequate accounting controls that provide
reasonable assurance that (i) transactions are executed with management’s
authorization, (ii) transactions are recorded as necessary to permit preparation
of the consolidated financial statements of PPPI in accordance with GAAP and to
maintain accountability for PPPI’s consolidated assets, (iii) access to PPPI’s
assets is permitted only in accordance with management’s authorization,
(iv) adequate procedures are implemented to effect the collection of all
accounts, notes and other receivables on a timely basis and (v) there are
adequate procedures in place regarding the prevention or timely detection of
unauthorized acquisition, use or disposition of PPPI’s assets.

 

13



--------------------------------------------------------------------------------

(c) Except as set forth on Schedule 3.12, since January 1, 2010, none of PPPI or
PPPI’s independent accountants or PPPI’s Board of Directors has received any
oral or written notification of any (i) significant deficiency in the internal
controls over financial reporting of PPPI, (ii) material weakness in the
internal controls over financial reporting of PPPI or (iii) fraud, whether or
not material, that involves management or other employees of PPPI who have a
significant role in the financial reporting of PPPI.

3.13. Accounts Receivable. All accounts receivable of the Seller Companies,
including, without limitation, all accounts receivable as shown on the Latest
Balance Sheet, have arisen out of bona fide sales and deliveries of goods,
performance of services and other business transactions, are valid receivables
and were incurred in the ordinary course of business, subject to reserves set
forth in PPPI’s books and records, which are commercially reasonable and have
been determined in accordance with GAAP in accordance with past custom and
practice.

3.14. Taxes. All Tax Returns with respect to the Seller and PPPI due prior to
the date hereof have been timely and properly filed and all such Tax Returns
have been prepared in compliance with all applicable law and are true, complete
and accurate in all material respects. All Taxes of the Seller and PPPI that are
due and payable (whether or not reflected on a Tax Return) on or prior to the
Closing Date have been (or will be) timely paid in full on or prior to the
Closing Date. As of the Closing Date, the Seller’s and PPPI’s liability for any
unpaid Taxes will not exceed the reserve for unpaid Taxes then carried on their
books and records. For periods (and portions thereof) ending after the Balance
Sheet Date, no Taxes or Taxable income have been generated by the Seller or PPPI
other than in the ordinary course of business consistent with past practice, and
the and books and records of PPPI fully and properly reflect in all material
respects their liabilities for all accrued Taxes. All Taxes that the Seller or
PPPI are required by applicable Legal Requirements to withhold or collect in
connection with amounts paid or owing to any employee, independent contractor,
creditor, member or other third party have been duly withheld or collected, and
have been paid over to the proper authorities to the extent due and payable and
have complied with all information reporting requirements with respect thereto,
including the filing of all Forms W-2 and Forms 1099. Schedule 3.14 contains a
list of all audits of all Tax Returns of the Seller and PPPI, if any, for the
last five (5) years and any adjustments proposed as a result of such audits have
been paid, reserved against or settled. To the Knowledge of PPPI, neither the
Seller nor PPPI is currently the subject of an audit or other examination
relating to Taxes of the Seller or PPPI by the Tax authorities of any nation,
state or locality nor has the Seller or PPPI received any written notices from
any taxing authority that such an audit or examination is pending. Neither the
Seller nor PPPI has received written notice of any liability in respect of Taxes
payable by the Seller or PPPI and is not presently contesting any Tax liability
of the Seller or PPPI before any court, tribunal or agency. Neither the Seller
nor PPPI has been notified in writing by any Taxing authority that any issues
have been raised with respect to any Tax Return that have not been resolved. No
Tax liens have been filed against the interests or assets of the Seller or
assets of PPPI. Neither the Seller nor PPPI has waived any statute of
limitations in respect of Taxes and is not the beneficiary of any extension of
time within which to file any Tax Return. Neither the Seller nor PPPI has
received written notice from any state, local or foreign taxing jurisdiction
that it may be subject to Tax in a jurisdiction

 

14



--------------------------------------------------------------------------------

in which the Seller or PPPI, respectively, is not currently filing Tax Returns.
There are no outstanding (i) powers of attorney granted by the Seller or PPPI
concerning any Tax matter or (ii) agreements entered into with any Taxing
authority that would have a continuing effect on the Seller or PPPI after the
Closing Date. Neither the Seller nor PPPI will be required to include any item
of income in, or exclude any item of deduction from, taxable income for any
taxable period (or portion thereof) ending after the Closing Date as a result of
any “closing agreement,” as described in Code Section 7121 (or any corresponding
provision of state, local or foreign law) executed by PPPI on or prior to the
Closing Date. Neither the Seller nor PPPI has distributed stock of another
entity, nor has the Seller or PPPI had its stock distributed by another entity,
in a transaction that was purported or intended to be governed in whole or in
part by Code Section 355 or Code Section 361. Neither the Seller nor PPPI has
consummated, has participated in or is currently participating in any
transaction that was or is a “Tax shelter” transaction as defined in
Section 6662, 6011, 6111 or 6112 of the Code or applicable Treasury Regulations.
Neither the Seller nor PPPI has entered into any reportable transaction as
defined in Section 1.6011-4(b) of the Treasury Regulations. Neither the Seller
nor PPPI have any liability for the Taxes of any other Person other than the
Seller or PPPI under Treasury Regulation section 1.1502-6 (or any similar
provision of state, local or foreign law), as a transferee or successor, by
Contract or otherwise. Neither the Seller nor PPPI is a party to any tax
sharing, allocation, indemnity or similar agreement or arrangement (other than
by any agreement the principal subject of which is not Taxes). The Seller and
PPPI have disclosed on each of their respective federal income Tax Returns all
positions taken in such Tax Returns that could give rise to a substantial
understatement of federal income Tax within the meaning of Section 6662 of the
Tax Code. Prior to the Reorganization, PPPI had been a validly electing S
corporation within the meaning of Sections 1361 and 1362 of the Code at all
times since January 1, 1993 for federal income Tax purposes, as well as for
state and local income Tax purposes in which PPPI is required to file state and
local income Tax Returns. In connection with the Reorganization, PPPI made a
valid election to be treated as a “qualified subchapter S subsidiary” and will
be a “qualified subchapter S subsidiary” after the Reorganization up to and
including the Closing Date. The Seller has been a validly electing S corporation
within the meaning of Sections 1361 and 1362 of the Code at all times since its
formation for federal income Tax purposes as well as for state and local income
Tax purposes in which the Seller is required to file state and local income Tax
Returns and will be up to the Closing Date. Neither the Seller nor PPPI owns any
interest in an entity, or is party to any arrangement, that is treated as a
partnership for U.S. federal income tax purposes. Neither the Seller nor PPPI
shall be liable for any Tax under Code Section 1374 in connection with the
deemed sale of the Seller’s assets caused by Seller selling the PPPI Stock.
Neither the Seller nor PPPI has, during the recognition period described in Code
Section 1374(d)(7), (A) acquired assets from another corporation in a
transaction in which the Seller’s or PPPI’s tax basis for the acquired assets
was determined, in whole or in part, by reference to the tax basis of the
acquired assets (or any other property) in the hands of the transferor or
(B) acquired the stock of any subchapter C corporation which, after such
purchase, became a qualified subchapter S subsidiary.

3.15. Material Contracts.

(a) Schedule 3.15 sets forth as of the date hereof a listing of each of the
following Contracts to which PPPI is a party or by which PPPI or any of its
assets is bound (such contracts disclosed or required to be disclosed, the
“Material Contracts”):

 

15



--------------------------------------------------------------------------------

(i) for the purchase of materials, supplies, goods, services, equipment or other
assets and that involves or would reasonably be expected to involve (A) annual
payments by PPPI of $100,000 or more or (B) aggregate payments by PPPI of
$250,000 or more;

(ii) (A) for the sale by PPPI of materials, supplies, goods, services, equipment
or other assets for consideration in excess of $250,000 or (B) pursuant to which
PPPI received payments of more than $250,000 in the year ended December 31, 2013
or expects to receive payments of more than $250,000 in the year ending
December 31, 2014;

(iii) that requires PPPI to purchase, or pursuant to which PPPI purchases, its
total requirements of any product or service from a third party or that contains
“take or pay” provisions, or that requires any customer of PPPI to purchase its
total requirements of any product or service from PPPI or that contains “take or
pay” provisions;

(iv) that (A) continues over a period of more than twelve (12) months from the
date hereof (other than purchase orders issued to or by PPPI in the ordinary
course of business (and related terms and conditions) which provide for the
payment or receipt of less than $50,000) or (B) involves payments to or by PPPI
exceeding $250,000, other than arrangements disclosed pursuant to the preceding
subsections (i) and (ii);

(v) that is an employment, independent contractor, consulting, termination or
severance Contract, other than any such Contract that is terminable at-will by
PPPI without liability to PPPI;

(vi) that is a partnership, joint venture or similar Contract;

(vii) that is a distribution, dealer, representative or sales agency Contract;

(viii) that is a (A) Contract for the lease of real property or (B) Contract for
the lease of personal property, in either case which provides for payments to or
by PPPI in any one case of $100,000 or more annually or $250,000 or more over
the term of the lease;

(ix) for the purchase or sale of real property and calling for expenditures by
PPPI in excess of $250,000;

(x) that provides for the indemnification by PPPI of any Person, the undertaking
by PPPI to be responsible for consequential damages or the assumption by PPPI of
any Tax, environmental or other liability (other than purchase orders issued to
or by PPPI in the ordinary course of business (and related terms and conditions)
which provide for the payment or receipt of less than $50,000);

 

16



--------------------------------------------------------------------------------

(xi) with any Governmental Body;

(xii) that is a note, debenture, bond, equipment trust, letter of credit, loan
or other Contract for Indebtedness or lending of money or Contract for a line of
credit or guarantee, pledge or undertaking of the Indebtedness of any other
Person;

(xiii) for any capital expenditure or leasehold improvement in any one case in
excess of $250,000 or in the aggregate greater than $1,000,000;

(xiv) that provides for PPPI to make a capital contribution to, or other
investment in, any Person other than PPPI;

(xv) that restricts or purports to restrict the right of PPPI to engage in any
line of business, acquire any property, develop or distribute any product or
provide any service (including geographic restrictions) or to compete with any
Person;

(xvi) that obligates PPPI to conduct business on an exclusive basis with any
Person;

(xvii) that is a license, sublicense or other Contract pursuant to which PPPI
authorizes a third party to use, practice any rights under or grant sublicenses
with respect to, any Intellectual Property owned or licensed by PPPI;

(xviii) that is a license, sublicense or other Contract pursuant to which a
third party authorizes PPPI to use, practice any rights under or grant
sublicenses with respect to any Intellectual Property owned by such third party;

(xix) that relates to the acquisition or disposition of any material business
(whether by merger, sale of stock, sale of assets or otherwise);

(xx) that is a collective bargaining Contract or other Contract with any labor
organization, union or association (including works council Contracts or other
labor union or employee representative Contract applicable to persons employed
by PPPI); and

(xxi) that is otherwise material to PPPI as a whole and not previously disclosed
pursuant to this Section 3.15(a).

(b) A true, correct and complete copy of each of the Material Contracts, and all
amendments thereto, have been provided to PSI. Each Material Contract is legal,
valid, binding, enforceable and in full force and effect against PPPI and, to
the Knowledge of PPPI, the other parties thereto. Neither PPPI nor, to the
Knowledge of PPPI, any other Person who is a party to any Material Contract is
in material breach or material default under the terms of any Material Contract
(with or without the lapse of time, or the giving of notice, or both) (except
that, notwithstanding the foregoing, all representations and warranties
regarding compliance with Environmental Laws shall be

 

17



--------------------------------------------------------------------------------

governed solely by Section 3.19, below). PPPI has not sent or received any
written notice of breach, default, termination or cure with respect to any
Material Contract or any condition that, with the lapse of time or the giving of
notice, would cause a breach of or default under any Material Contract, in each
case that is not currently resolved. To the Knowledge of PPPI, no event or
circumstance has occurred that, with or without the lapse of time, or the giving
of notice, or both, would constitute an event of default under any Material
Contract or result in a termination of any Material Contract.

3.16. Personnel Matters; Labor Practices.

(a) Schedule 3.16(a) sets forth a true, correct and complete list of all
officers and employees of PPPI as of March 26, 2014, including those individuals
on leave of absence or layoff status or temporary military recall, by: name, job
titles, date of employment, exempt or non-exempt status, and rates of salary,
wages or commissions. Schedule 3.16(a) also sets forth a true, correct and
complete list of all those individuals engaged as independent contractors of
PPPI as of March 26, 2014, including name, purpose of the engagement, term of
engagement, and payment terms. Except as set forth on Schedule 3.16(a), during
the six (6) month period prior to the Closing Date, no employee was terminated
or voluntarily resigned from employment with PPPI. No employee whose annual base
compensation in 2013 was in excess of $50,000 has notified PPPI in writing of
his or her intention to resign or retire.

(b) Except for those disclosed on Schedule 3.16(b), PPPI has not entered into
any Contract with any employee entitling such Person to a bonus, severance,
employee benefits, or other payment or benefit upon the consummation of the
transactions contemplated hereby.

(c) Except as provided in Schedule 3.16(c), to the Knowledge of PPPI, PPPI is in
compliance in all material respects with all applicable Legal Requirements
relating to the employment of labor including hiring, discipline, promotion,
compensation, benefits, wages, hours, classification, time off, equal
opportunity, collective bargaining, safety, discrimination, harassment,
retaliation, immigration, termination, and the payment and/or withholding of
social security and Taxes. Except as provided in Schedule 3.16(c), to the
Knowledge of PPPI, there are no pending or threatened actions, suits,
proceedings, hearings, charges, claims, complaints or demands by any past or
present employee, intern, independent contractor or applicant for employment
regarding wrongful discharge, employment discrimination or harassment,
misclassification, retaliation, payment of wages, deduction from wages, overtime
payments, hours worked, violation of contract (whether written or oral, express
or implied), tortious conduct by PPPI or denial of rights afforded under
applicable Legal Requirements. Except as provided in Schedule 3.16(c), in the
three (3) years prior to the Closing Date, there have been no actions, suits,
proceedings, hearings, investigations, charges, claims, complaints or demands
against PPPI before any Governmental Body regarding the Fair Labor Standards
Act, Title VII of the Civil Rights Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Age Discrimination in Employment Act, the
Older Workers Benefit Act, the Occupational Safety and Health Act, the National
Labor Relations Act, the Uniformed Services Employment and Reemployment Rights
Act, or the Worker Adjustment and

 

18



--------------------------------------------------------------------------------

Retraining Notification Act, each as amended, any similar federal, state or
local Legal Requirement concerning employment or wages, or any public policy or
common law of any state relating to employment or personal injury, including but
not limited to claims for wrongful discharge, defamation, invasion of privacy,
infliction of emotional distress, negligence, or interference with contract.
Except as provided in Schedule 3.16(c), PPPI is not bound by any Governmental
Body order, ruling, consent decree, abatement plan, or decision of any kind
respecting employment or compensation of any past or present employees.

(d) PPPI is not a party to any Contract with any union, trade union, labor
organization, employee group or other entity regarding the terms or conditions
of employment of employees of PPPI, including, but not limited to, any
collective bargaining agreements or agreements or side letter agreements with
any labor union or organization. During the three (3) year period immediately
preceding the date hereof, there have been no, and to the Knowledge of PPPI,
there are no threatened or pending, representation campaigns, elections,
strikes, slowdowns, work stoppages, lockouts, grievances, collective bargaining
disputes or claims of unfair labor practices involving any employee of PPPI.
PPPI has not committed, nor has it been held by any Governmental Body to have
committed, any unfair labor practice. To the Knowledge of PPPI, no
organizational effort has been threatened and no organizational effort is
presently being made, by or on behalf of any labor union with respect to PPPI’s
employees.

3.17. Benefit Plans.

(a) Schedule 3.17(a) sets forth a true, correct and complete list of each
Pension Plan, each Welfare Plan (including all self-insured plans) and each
Benefit Arrangement (each, a “Plan” and, collectively, the “Plans”). A
description of any unwritten Plan, including a description of any material terms
thereof, is set forth on Schedule 3.17(a). PPPI has no commitment to create any
additional Plan, to modify or change any existing Plan, or to terminate any
existing Plan that would affect any current or former employee of PPPI. Each
Plan may be amended, terminated, modified or otherwise revised by PSI, on and
after the Closing, without further liability to PSI.

(b) Except as set forth on Schedule 3.17(b), each Plan (i) has been in and
currently complies in all material respects in form and in operation, with all
applicable requirements of ERISA, the Code and any other applicable Legal
Requirements, and has been operated in accordance with its terms; (ii) has been
and is operated and funded in such a manner as to qualify, where appropriate,
for both federal and state purposes, for income tax exclusions to its
participants, tax-exempt income for its funding vehicle, and the allowance of
deductions and credits with respect to contributions thereto; and (iii) that is
intended to be qualified under Section 401(a) of the Code has received a
determination from the IRS that such Plan is so qualified, and nothing has
occurred since the date of such determination that would cause such
determination letter to become unreliable.

 

19



--------------------------------------------------------------------------------

(c) There are no actions, suits, investigations or claims pending or, to the
Knowledge of PPPI, threatened with respect to any Plan, or the assets thereof
(other than routine claims for benefits).

(d) PPPI has or will have made to each Plan, prior to the Closing Date, all
contributions and premium payments (including all employer contributions and
employee salary reduction contributions) that are due within the time periods
prescribed by ERISA and the Code, and all contributions and premium payments for
any period ending on or before the Closing Date that are not yet due have been
made to each Plan or accrued in accordance with past custom and practice of PPPI
on the Final Working Capital Statement.

(e) PPPI has made available to PSI (i) true and complete copies of each Plan
(including all amendments thereto), (ii) all trust agreements, insurance
contracts or any other funding instruments related to the Plans, (iii) the most
recent actuarial and financial reports and the annual reports filed with any
Governmental Body with respect to the Plans during the most recent three
(3) years, (iv) the Form 5500 Annual Report (or evidence of any applicable
exemption) for the three (3) most recent plan years to the extent such forms are
required for any Plan, (v) the most recent summary plan description and any
summary of material modifications thereto which relates to any Plan, and
(vi) copies of the most recent and any other material determination letter,
ruling or notice issued by any Governmental Body with respect to each Plan that
remains in effect.

(f) Neither PPPI nor any ERISA Affiliate has at any time maintained, sponsored,
participated in or contributed to, or has any liability with respect to, any
“employee benefit plan” (as described in Section 3(3) of ERISA) which is (i) a
“multiemployer plan” (as defined in Section 3(37) or 4001 of ERISA), (ii) a
“multiple employer plan” (within the meaning of Section 413(c) of the Code),
(iii) a “multiple employer welfare arrangement” (within the meaning of
Section 3(40) of ERISA), or (iv) subject to Section 302 or Title IV of ERISA or
Section 412 of the Code.

(g) Except as set forth on Schedule 3.17(g) and except as would not reasonably
be expected to result in a material liability to PPPI, no Person has:
(i) entered into any nonexempt “prohibited transaction,” as such term is defined
in ERISA and the Code, with respect to any Plan; (ii) breached a fiduciary
obligation under Title I of ERISA with respect to any Plan; or (iii) otherwise
has any liability for any failure to act or comply in connection with the
administration or investment of the assets of any Plan.

(h) Except as set forth on Schedule 3.17(h), no Plan provides medical, health,
life insurance or other welfare-type benefits to retirees or former employees or
individuals who terminate (or have terminated) employment with any of PPPI or
any ERISA Affiliate, or the spouses and dependents of any of the foregoing
(except for limited continued medical benefit coverage for former employees,
their spouses and other dependents as required to be provided under
Section 4980B of the Code or Part 6 of Subtitle B of Title I of ERISA (“COBRA”)
or applicable similar state law).

 

20



--------------------------------------------------------------------------------

(i) Except as set forth on Schedule 3.17(i), neither the execution and delivery
of this Agreement nor the consummation of the transactions contemplated hereby
will, either alone or in combination with another event, (i) entitle any Person
currently or formerly providing services to PPPI to severance pay or any other
payment or form of compensation or benefit upon termination of services,
(ii) accelerate the time of payment or vesting or increase the amount of
compensation due to any such current or former service provider, (iii) directly
or indirectly cause PPPI to transfer or set aside any assets to fund any
material benefits under any Plan, (iv) otherwise give rise to any material
liability under any Plan. No Plan or any other agreement, program, policy or
other arrangement by or to which either PPPI or any ERISA Affiliate, are bound
or are otherwise liable, by its terms or in effect, could reasonably be expected
to require any payment or transfer of money, property or other consideration on
account of or in connection with the transactions contemplated by this Agreement
or any subsequent termination of employment which payment could constitute an
“excess parachute payment” within the meaning of Section 280G of the Code.

(j) PPPI has, for purposes of each relevant Plan, correctly classified those
individuals performing services for PPPI as common law employees, leased
employees, independent contractors or agents of PPPI.

(k) There is no Plan, employment agreement or other agreement or arrangement in
which an employee, agent or independent contractor is or would be subject to tax
on compensation payable thereunder pursuant to Code Section 409A. Further, PPPI
has no Plan, contract, agreement or other arrangement to pay or “gross-up” an
employee, agent or independent contractor in the event a Code Section 409A
additional tax is imposed on such person.

3.18. Events Since Balance Sheet Date. Since the Balance Sheet Date, no Seller
Company has experienced any Material Adverse Effect. Since the Balance Sheet
Date, no Seller Company has:

(a) Except for the Excluded Assets which PPPI may cause to be transferred to the
Seller or the Shareholders or their assignees on or prior to the Closing, sold,
transferred, leased or otherwise disposed of, or agreed to sell, transfer, lease
or otherwise dispose of, any material assets or properties of PPPI other than in
the ordinary course of business;

(b) Except for merit, cost-of-living and promotional increases to employees in
the ordinary course of business consistent with past practices of the Seller
Companies, made or agreed to make any change in the rate of compensation,
commission, bonus or other remuneration payable to, or granted any severance or
termination pay to, or increased benefits payable under any existing severance
or termination pay policies to, or entered into or modified any employment
agreements with, any employees, officers or directors of any Seller Company;

(c) Made or granted any increase in, or amended or terminated, any existing Plan
or adopted any new Plan;

 

21



--------------------------------------------------------------------------------

(d) Except in connection with the Reorganization, purchased, redeemed or
otherwise acquired or retired for value any capital stock or other equity
interests of any Seller Company or engaged in any recapitalization, issuance or
other transaction involving the capital stock or other equity interests of any
Seller Company;

(e) Except in connection with the Reorganization, authorized or issued any
capital stock, membership interests or securities convertible into capital stock
or other equity interests of any Seller Company, including options, warrants,
convertible debt or other rights to acquire capital stock or other equity
interests of any Seller Company;

(f) Except in connection with the Reorganization, amended the Organizational
Documents of any Seller Company;

(g) Made any change in accounting methods or practices, or Tax reporting
principles, other than changes required by changes in GAAP or the Code;

(h) Made any change to any pricing policies or payment or credit practices,
other than pricing changes in the ordinary course of business;

(i) Changed or rescinded any material election relating to Taxes, filed any
amended Tax Return, entered into any closing agreement or settled any Tax audit
or proceeding relating to the Seller and PPPI, surrendered any right to claim a
refund of Taxes, consented to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to the Seller and PPPI or
settled or compromised any material Tax liability;

(j) Except in connection with the Reorganization, formed any Subsidiary or
entered into any partnership, joint venture or similar relationship in which an
equity interest of another Person was acquired by any Seller Company;

(k) Acquired any business enterprise whether via stock purchase, asset purchase
or otherwise;

(l) Made any capital expenditures or commitments therefor such that the
aggregate outstanding amount of unpaid obligations and commitments with respect
thereto shall comprise in excess of $250,000 on the date hereof; or

(m) Except in connection with the Reorganization, entered into any Contract to
do any of the foregoing.

3.19. Compliance with Environmental Laws. Except as disclosed on Schedule 3.19,
(i) there exists no material pending or, to the Knowledge of PPPI, threatened
Environmental Claim against PPPI under Environmental Law for any Hazardous
Substances which have been generated, treated, stored, handled or removed from
or disposed of on the Leased Real Estate; (ii) to the Knowledge of PPPI, no
Hazardous Substances have migrated onto such Leased Real Estate from any
adjacent property or have migrated, emanated or originated from such Leased Real
Estate onto any other property; and (iii) to the Knowledge of PPPI, PPPI has
obtained all material Governmental Authorizations for the operation of the
Business and the use of the Leased Real Estate by PPPI, as required by any
applicable Environmental Law, except where the lack of such Governmental
Authorization would not be reasonably expected to lead to an Environmental
Claim.

 

22



--------------------------------------------------------------------------------

3.20. Insurance. Schedule 3.20 sets forth a true, correct and complete list of
all insurance and bonds currently maintained by each Seller Company with respect
to the Business, assets, directors, employees or operations of, each Seller
Company and any self-insurance arrangement by each Seller Company (the
“Insurance Policies”). Schedule 3.20 includes for each Insurance Policy the type
of policy, form of coverage, policy number, name of insurer and its expiration
date. Each Insurance Policy is in full force and effect, and no Seller Company
has received written notice of any cancellation or threat of cancellation of any
Insurance Policy. Schedule 3.20 also sets forth a list of all pending claims and
the claims history for each Seller Company for the past five (5) years with
respect to the Insurance Policies. The Insurance Policies are sufficient for
compliance with all Legal Requirements and Contracts to which each Seller
Company is a party or by which it is bound. There exists no default or event
that, with the giving of notice or lapse of time or both, would constitute a
default under any Insurance Policy or entitle any insurer to terminate or cancel
any Insurance Policy.

3.21. Compliance with Legal Requirements; Governmental Authorizations. Except as
set forth on Schedule 3.21(a), PPPI is, and has been since January 1, 2009, in
compliance in all material respects with all Legal Requirements applicable to
PPPI. Except as set forth on Schedule 3.21(a), since January 1, 2009, no Seller
Company has (i) received any written notice from any Governmental Body with
respect to any alleged violation by such Seller Company of any applicable Legal
Requirements or (ii) entered into or been subject to any Order with respect to
the business of such Seller Company or any of their respective properties or
assets, or received any written request for information, notice, demand letter,
inquiry, complaint or claim from any Governmental Body with respect to the
foregoing. Schedule 3.21(b) sets forth a true, correct and complete list of all
Governmental Authorizations from or of all Governmental Bodies required under
applicable Legal Requirements in connection with the conduct of the Business.
PPPI holds all Governmental Authorizations required by all Legal Requirements
applicable to PPPI for the operation of the Business. All Governmental
Authorizations issued to PPPI are in full force and effect and PPPI is, and has
been since January 1, 2009, in compliance in all material respects with such
Governmental Authorizations. Since January 1, 2009, no Seller Company has
received any written or, to the Knowledge of PPPI, verbal notice regarding any
actual or alleged failure to comply with any such Governmental Authorization and
no action, suit, proceeding or investigation is pending or, to the Knowledge of
PPPI, threatened to revoke, suspend deny, terminate, cancel, withdraw or limit
any such Governmental Authorization. To the Knowledge of PPPI, no event has
occurred and no circumstance exists that, with or without the passage of time or
the giving of notice, would reasonably be expected to result in a violation of,
conflict with, failure on the part of PPPI to comply with the terms of, or the
revocation, withdrawal, termination, cancellation, suspension or modification of
any such Governmental Authorization.

3.22. Anti-Corruption Laws.

(a) No Seller Company, nor, to the Knowledge of PPPI, any of their respective
employees (in each case, acting in their capacities as such) has, in the past
five (5) years, directly or indirectly through its representatives or any Person
authorized to act

 

23



--------------------------------------------------------------------------------

on its behalf, (i) violated any applicable Anti-corruption Laws or (ii) offered,
paid, promised to pay, or authorized the payment of any money, or offered,
gifted, promised to give, or authorized the giving of anything of value, to any
Government Official or to any other Person: (A) for the purpose of (1) corruptly
or illegally influencing any act or decision of any Government Official in his
official capacity; (2) inducing any Government Official to do or omit to do any
act in violation of their lawful duties; (3) securing any illegal advantage; or
(4) inducing any Government Official to use his respective influence with a
Governmental Body to affect any act or decision of such Governmental Body in
order to, in the case of each of clause (1), (2), (3) or (4) assist any Seller
Company in obtaining or retaining business for or with, or directing business
to, any Seller Company; or (B) in a manner which would constitute or have the
purpose or effect of public or commercial bribery, acceptance of, or
acquiescence in extortion, kickbacks, or other unlawful or improper means of
obtaining business or any improper advantage.

(b) (i) there have been no false or fictitious entries made in the books and
records of any Seller Company relating to any unlawful offer, payment, promise
to pay, or authorization of the payment of any money, or unlawful offer, gift,
promise to give, or authorization of the giving of anything of value, including
any bribe, kickback or other illegal payment, and (ii) no Seller Company has
established or maintained a secret or unrecorded fund.

(c) No Seller Company or, to the Knowledge of PPPI, any of their respective
employees (acting in their capacities as such) has been convicted of violating
any Anti-corruption Laws or, to the Knowledge of PPPI, subjected to any
investigation or proceeding by a Governmental Body for, in each case, potential
corruption, fraud or violation of any applicable Anti-corruption Laws.

3.23. No Undisclosed Liabilities. To the Knowledge of PPPI, PPPI does not have
any liabilities or obligations of any kind whatsoever, whether fixed or
contingent, other than (a) liabilities or obligations that are accrued or
reserved against in the Latest Balance Sheet or disclosed in any notes thereto,
(b) liabilities or obligations that have been incurred in the ordinary course of
business and consistent with past practice since the Balance Sheet Date,
(c) executory obligations to be performed after Closing arising under any
Contracts or (d) liabilities or obligations that would not reasonably be
expected to be material, individually or in the aggregate, to the Business,
operations, assets, prospects or financial condition of PPPI.

3.24. Inventory. All inventory of the Seller Companies, including, without
limitation, all inventory of PPPI shown on the Latest Balance Sheet and all
inventory of PPPI thereafter created or acquired by PPPI prior to the Closing
Date, has been created or acquired in the ordinary course of business, subject
to the reserves set forth on PPPI’s books and records. The inventory disposed of
subsequent to Balance Sheet Date has been disposed of only in the ordinary
course of business.

3.25. Product Warranty. Except as set forth on Schedule 3.25, to the Knowledge
of PPPI, each product or service sold, leased or delivered by PPPI since
January 1, 2011 is and has been sold, leased or delivered in conformity in all
material respects with all applicable contractual warranties. Except as set
forth

 

24



--------------------------------------------------------------------------------

on Schedule 3.25, there are no, and since January 1, 2011 there have been no,
claims pending or, to the Knowledge of PPPI, threatened against PPPI with
respect to any product warranty of PPPI that covers products manufactured by
PPPI, since January 1, 2011.

3.26. Product Liability. Schedule 3.26 sets forth a true, correct and complete
list and summary description of all pending or, to the Knowledge of PPPI,
threatened claims arising from or alleged to arise from any injury to person or
property as a result of the ownership, possession or use of any product
manufactured, distributed or sold by PPPI since January 1, 2011.

3.27. Customers and Suppliers.

(a) Schedule 3.27(a) contains a true, correct and complete list of the top ten
(10) currently active customers of the Seller Companies determined on a
consolidated basis, as measured by total revenue to the Seller Companies for the
calendar year ended December 31, 2013 (each such customer, a “Top Customer”). No
Seller Company has received written notice, nor does PPPI have Knowledge, that
any Top Customer intends to cancel, or otherwise materially and adversely modify
its relationship with any Seller Company (whether related to payment, price or
otherwise) on account of the transactions contemplated by this Agreement or
otherwise.

(b) Schedule 3.27(b) contains a true, correct and complete list of the top ten
(10) suppliers of the Seller Companies determined on a consolidated basis, as
measured by total dollar volume of purchases by the Seller Companies for the
calendar year ended December 31, 2013 and any other Sole Source Supplier (each
such supplier, a “Top Supplier”). No Seller Company has received written notice,
nor does PPPI have Knowledge, that any Top Supplier intends to cancel, or
otherwise materially and adversely modify its relationship with any Seller
Company (whether related to payment, price or otherwise) on account of the
transactions contemplated by this Agreement or otherwise.

3.28. Accounts; Safe Deposit Boxes. Schedule 3.28 contains a true, correct and
complete list of all bank and savings accounts and safe deposit boxes of PPPI
and all persons authorized to sign thereon.

3.29. Brokers; Agents. No Seller Company and neither Shareholder has dealt with
any agent, finder, broker or other representative in any manner which could
result in PSI being liable for any fee or commission in the nature of a finder’s
fee or originator’s fee in connection with the subject matter of this Agreement.

3.30. Affiliate Transactions. No Shareholder or any Affiliate of either
Shareholder, and no officer or director of any Seller Company, is party to or
bound by any Contract between such Person, on the one hand, and PPPI, on the
other hand. No Shareholder nor any Affiliate of either Shareholder, or any
officer or director of any Seller Company has any material interest in any
material property or assets owned or leased by PPPI or used by PPPI in
connection with the Business.

 

25



--------------------------------------------------------------------------------

3.31. Investor Status; Access to Information.

(a) Each of the Seller and each Shareholder is (i) an “accredited investor,” as
defined in Rule 501(a) of Regulation D under the Securities Act and (ii) is
acquiring the PSI Shares for its own account for investment purposes, and not
with a view to, or for resale in connection with, any distribution thereof other
than in compliance with the Securities Act and other applicable securities laws.
Each of the Seller and each Shareholder has such knowledge, sophistication and
experience in business and financial matters as to be capable of evaluating the
merits, risks and other considerations relating to the acquisition and ownership
of the PSI Shares. Each of the Seller and each Shareholder has made its own
legal, tax, accounting and financial evaluation of the merits, risks and other
considerations relating to the acquisition and ownership of the PSI Shares and
each of the Seller and each Shareholder is able to bear the risks associated
with the acquisition and ownership of the PSI Shares.

(b) Each of the Seller and each Shareholder has been provided an opportunity to
ask questions of, and has received answers satisfactory from, PSI and its
representatives regarding the PSI Shares, and has obtained a copy of all
information from PSI and its representatives that the Seller and each such
Shareholder deems necessary with respect to the PSI Shares. Each of the Seller
and each Shareholder acknowledges that the PSI Shares have not been registered
under the Securities Act and, therefore, cannot be sold unless subsequently
registered under the Securities Act or an exemption from such registration is
available.

(c) The representations and warranties of the Seller and the Shareholders
contained in this Section 3.31 shall not, in any way, limit the representations
and warranties of PSI made pursuant to Article IV, below.

3.32. DISCLAIMER OF OTHER REPRESENTATIONS AND WARRANTIES. EXCEPT AS EXPRESSLY
SET FORTH IN THIS ARTICLE III AS QUALIFIED BY THE DISCLOSURE SCHEDULE, NONE OF
THE SELLER COMPANIES OR ANY SHAREHOLDER, NOR ANY AFFILIATE OF THE SELLER
COMPANIES OR ANY SHAREHOLDER, NOR ANY OTHER PERSON, INCLUDING ANY REPRESENTATIVE
OF THE SELLER COMPANIES, OR ANY SHAREHOLDER, ON BEHALF OF THE SELLER COMPANIES
OR ANY SHAREHOLDER MAKES ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, AT LAW OR IN EQUITY, WITH RESPECT TO (A) THE SELLER
COMPANIES OR THE SHAREHOLDERS OR THEIR RESPECTIVE AFFILIATES, (B) THE BUSINESS
OR THE OPERATIONS, ASSETS, PROSPECTS OR FINANCIAL CONDITION OF ANY SELLER
COMPANY (C) THE INCOME POTENTIALLY TO BE DERIVED FROM THE BUSINESS OF ANY SELLER
COMPANY OR THE VALUE OF THE BUSINESS OF ANY SELLER COMPANY, (D) THE PPPI STOCK,
(E) THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY ANCILLARY AGREEMENT OR
(F) ANY OTHER MATTER WHATSOEVER.

 

26



--------------------------------------------------------------------------------

ARTICLE IV

Warranties and Representations of PSI

PSI hereby warrants and represents to the Seller and the Shareholders, which
warranties and representations shall survive the Closing, that the following
statements are true and correct as the date hereof:

4.1. Authority. PSI is a corporation validly existing and in good standing under
the laws of the State of Delaware. PSI has the organizational power and
authority to own or lease its properties and assets and to carry on all business
activities currently conducted by it. PSI has the organizational power and
authority to enter into this Agreement and the Ancillary Agreements to be signed
by it and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and the Ancillary Agreements to which
PSI is a party, the performance by PSI of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby or
thereby by PSI (to the extent a party thereto) have been duly and validly
authorized by all necessary organizational action on the part of PSI, and the
execution, delivery and performance by PSI of this Agreement and each Ancillary
Agreement to which PSI is a party does not require any further authorization or
consent of PSI. This Agreement has been, and each Ancillary Agreement to be
signed by PSI will be, duly and validly executed and delivered by an authorized
representative of PSI and this Agreement and such Ancillary Agreements are and
shall constitute valid and legally binding obligations of PSI (to the extent a
party thereto) enforceable against PSI (to the extent a party thereto) in
accordance with their respective terms, subject in each case to bankruptcy,
reorganization, insolvency and other similar laws affecting the enforcement of
creditors’ rights in general and to general principles of equity (regardless of
whether considered in a Proceeding in equity or an action at law).

4.2. No Conflict. Neither the execution and delivery of this Agreement or any of
the Ancillary Agreements by PSI (to the extent a party thereto) nor the
consummation or performance of any of the transactions contemplated hereunder or
thereunder by PSI will (a) contravene, conflict with, or result in a violation
of or default under any provision of the Organizational Documents of PSI;
(b) contravene, conflict with, or result in a violation of or default under any
Legal Requirement or any Order to which PSI is subject or give any Governmental
Body or other Person the right to challenge any of the transactions contemplated
by this Agreement or the Ancillary Agreements or to exercise any remedy, obtain
any relief under or revoke or otherwise modify any rights held under, any such
Legal Requirement or Order; or (c) violate or conflict with, result in a default
or an event of default under, or give any Person the right to exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any material Contract to which PSI is a party, by which PSI
or its assets is bound, or of which PSI is a beneficiary. No action, consent,
approval, order or authorization of, or registration, declaration or filing by
PSI with any Governmental Body is required to be obtained or made in connection
with the execution, delivery and performance of this Agreement and the Ancillary
Agreements by PSI, or the consummation by PSI of any of the transactions
contemplated hereby or thereby.

4.3. Proceedings. There is no Proceeding pending or, to the knowledge of PSI,
threatened against PSI which questions the validity of this Agreement or the
ability of PSI to consummate the transactions contemplated hereby and under the
Ancillary Agreements.

 

27



--------------------------------------------------------------------------------

4.4. Diligence. PSI has such knowledge and experience in financial and business
matters that it is capable of evaluating the merits and risks of its purchase of
the PPPI Stock. PSI confirms that it has conducted such investigations of the
Seller Companies and their businesses as it deems necessary in connection with
the execution of this Agreement and the Ancillary Agreements to which it is a
party and the consummation of the transactions contemplated hereby and thereby.
In connection with such investigation, PSI and its Representatives may have
received from or on behalf of the Seller Companies certain estimates, budgets,
forecasts, plans and financial projections (“Forward-Looking Statements”), and
PSI hereby acknowledges that (i) there are uncertainties inherent in making
Forward-Looking Statements and (ii) it is familiar with such uncertainties and
is taking full responsibility for making its own evaluation of the adequacy and
accuracy of all Forward-Looking Statements so furnished to it and its
Representatives (including the reasonableness of the assumptions underlying such
Forward-Looking Statements where such assumptions are explicitly disclosed). PSI
further acknowledges that neither PPPI, any Seller Company nor any other Person
has made or is making any representation or warranty with respect to any
Forward-Looking Statements.

4.5. PSI Shares. The PSI Shares, when delivered to the Shareholders in
accordance with the terms of this Agreement, will (a) be duly authorized,
validly issued, fully paid and nonassessable, (b) convey to the Shareholders
good and valid title to the PSI Shares, free and clear of any and all Liens
(except for restrictions on transfer under applicable Legal Requirements
(including securities laws)) and (c) not be issued in violation of any purchase
or call option, right of first refusal, subscription right, preemptive right or
any similar rights. Assuming the accuracy of the representations provided by
each Shareholder pursuant to clauses (i) and (ii) of Section 3.31(a), the offer,
issuance, sale and delivery of the PSI Shares pursuant to the terms of this
Agreement will be (x) in compliance with all applicable state and federal
securities laws, (y) exempt from the registration requirements under the
Securities Act and (z) exempt from all applicable state securities law
registration and qualification requirements.

4.6. Brokers; Agents. PSI has not dealt with any agent, finder, broker or other
representative in any manner which could result in the Seller, PPPI or the
Shareholders being liable for any fee or commission in the nature of a finder’s
or originator’s fee in connection with the subject matter of this Agreement.

4.7. SEC Reports; Financial Statements.

(a) Since January 1, 2013 through the date of this Agreement, PSI has timely
filed all reports, schedules, forms, registration statements and other documents
required to be filed by it with the SEC pursuant to the requirements of the
Exchange Act (all of the foregoing, together with any other reports, schedules,
forms, registration statements and other documents filed by PSI with the SEC
since January 1, 2013 and prior to the date of this Agreement (including in each
case all exhibits included therewith and financial statements and schedules
thereto and documents incorporated by reference therein) being referred to
herein as the “SEC Documents” and PSI’s balance sheet as of December 31, 2013,
as included in PSI’s annual report on Form 10-K for the period then ended, as
filed with the SEC on February 28, 2014, being referred to herein as the “PSI
Balance Sheet”). As of its respective date and, except to the extent that any
SEC Document(s) has been revised, updated or superseded by a later filed SEC
Document, as of the date of this

 

28



--------------------------------------------------------------------------------

Agreement, each SEC Document complied in all material respects with the
requirements of the Exchange Act or the Securities Act, as the case may be, and
the rules and regulations of the SEC promulgated thereunder applicable to such
SEC Document. None of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. PSI has not received any written comments from the SEC staff
with respect to the SEC Documents that have not been resolved to the
satisfaction of the SEC staff.

(b) As of their respective dates, the consolidated audited financial statements
of PSI and its Subsidiaries included in the SEC Documents, including the notes
thereto, and the PSI Balance Sheet, complied as to form in all material respects
with applicable accounting requirements and the securities laws with respect
thereto. Such consolidated audited financial statements and the PSI Balance
Sheet have been prepared in accordance with GAAP, consistently applied, during
the periods involved (except as may be otherwise indicated in such financial
statements or the notes thereto) and fairly present in all material respects the
financial position of PSI and its Subsidiaries as of the dates thereof and the
results of its or their operations and cash flows, as applicable, for the
periods then ended.

ARTICLE V

Disclosure Schedule

5.1. Disclosure Schedule. The schedules and information set forth in the
Disclosure Schedule refer to the section or paragraph of this Agreement to which
such schedule and information is responsive and each other section and/or
paragraph in which the applicability thereof is reasonably apparent on its face.
All capitalized terms used in the Disclosure Schedule and not otherwise defined
therein shall have the same meanings as are ascribed to such terms in this
Agreement. The Disclosure Schedule shall not vary, change or alter the literal
meaning of the representations and warranties contained in this Agreement, other
than creating exceptions thereto which are responsive to the language of the
warranties and representations contained in this Agreement.

ARTICLE VI

Covenants

6.1. Cooperation. PSI and the Shareholders shall cooperate with each other and
shall cause their respective Representatives to cooperate with each other after
the Closing to ensure the orderly transition of the ownership of PPPI and
control of its business to PSI and to minimize any disruption to the business of
PPPI that might result from the transactions contemplated hereby.

 

29



--------------------------------------------------------------------------------

6.2. Records/Personnel.

(a) PSI will retain (or cause PPPI to retain) the Records delivered to it by
PPPI or its Affiliates or Representatives in accordance with its internal
records retention policy and applicable Legal Requirements. Following the
Closing and upon reasonable notice and request by any Shareholder and upon
execution of a customary confidentiality agreement, PSI, during normal business
hours, shall permit any Representative of the Shareholders to examine, copy and
make extracts from all Records, all without cost, surcharge or expense to the
Shareholders other than reasonable copy charges, to the extent reasonably
required in connection with any Tax matters to which such access is reasonably
relevant; provided, that neither Shareholder, nor any Representative of such
Shareholder, shall be permitted to examine, copy or make extracts from any
Records in the event that such Shareholder is involved with a business that is,
or could reasonably be expected to be, competitive with PPPI.

(b) For a period of three (3) years following the Closing, PSI shall, at the
sole cost and expense of the Shareholders, make employees of PPPI available to
the Shareholders and their Representatives at such employee’s normal business
location and during such employee’s normal business hours to provide the
Shareholders with reasonable assistance in connection with the following, so
long as such assistance is not unreasonably disruptive of PPPI:

(i) Responding to inquiries from or audits by or required by any Governmental
Body or assisting in connection with any Legal Requirement, including
preparation of responses and other required documents;

(ii) Providing support and information in connection with any accounting
requirements or preparing appropriate financial statements including the Final
Working Capital Statement and Final Excluded Liabilities Statement;

(iii) Providing support and information necessary for preparing Tax Returns for
periods prior to and including the years ending on or prior to the Closing Date;

(iv) Providing support and information to respond to any Tax inquiries, audits
or other Proceedings for any period or partial period prior to the Closing Date;
and

(v) Providing other assistance of a similar nature as may be reasonably required
by a Shareholder or the Seller Representative.

6.3. Publicity. Following the Closing, (a) nothing contained herein shall
prohibit or otherwise restrict PSI from issuing any public release or
announcement with respect to the business and affairs of PPPI, including any
release or announcement required by applicable Legal Requirements (including the
requirements of any applicable stock exchange rules) and (b) neither the Seller
nor any Shareholder shall issue or cause to be issued any report, statement or
press release or otherwise make any public statement with respect to this
Agreement and the transactions contemplated hereby without the prior written
consent of PSI.

6.4. Execution of Additional Documents. From time to time after the Closing, as
and when requested by a party hereto, each party hereto shall execute and
deliver, or cause to be executed and delivered, all such documents and
instruments, and shall take, or cause to be taken, all such further or other
actions as such other party may reasonably deem necessary to consummate the
transactions contemplated by this Agreement and the Ancillary Agreements.

 

30



--------------------------------------------------------------------------------

6.5. Officer and Director Indemnification. PSI and PPPI shall, for a period of
six (6) years after the Closing Date, unless otherwise required by applicable
Legal Requirements, jointly and severally indemnify and hold harmless against
all losses, claims, damages, expenses or liabilities, and provide advancement of
expenses in advance of the final disposition of any such claim or proceeding to,
all past and present directors, officers and employees of PPPI (in all their
capacities as such) to the fullest extent permitted by Legal Requirements for
acts or omissions occurring at or prior to the Closing Date; provided, that in
the event any claim is asserted or made within such six (6) year period, all
rights hereunder in respect of such claim shall continue until disposition
thereof. The parties acknowledge and agree that if any PSI Indemnified Party is
entitled to indemnification under Article VII hereunder with respect to the act,
omission, claim, event or other Proceeding resulting in indemnification (or
advancement of expenses) obligations of PSI and PPPI under this Section 6.5, the
costs and expenses incurred by PSI and PPPI in providing such indemnification
(or advancement of expenses) shall be included within the Losses for which the
PSI Indemnified Party is entitled to indemnification under Article VII. PSI
shall further cause PPPI to maintain for a period of six (6) years from the
Closing Date the current policy of officer and director’s liability insurance
maintained by PPPI (provided that PSI may substitute therefor policies of at
least the same coverage and amounts containing terms and conditions that are, in
the aggregate, no less advantageous to the insured than the current policies
maintained by PPPI) with respect to claims arising from facts or events that
occurred prior to the Closing Date.

6.6. Issuance of PSI Shares.

(a) No later than the earlier of March 31, 2015 and thirty (30) calendar days
following PSI’s filing with the Securities and Exchange Commission of its Annual
Report on Form 10-K for the year ended December 31, 2014, PSI shall deliver to
the Seller Representative a statement (the “Calculation Statement”) setting
forth PSI’s calculation of the PPPI EBITDA and the number of PSI Shares to be
issued to the Seller (or the Shareholders, if designated by the Seller) in
accordance with the formula set forth in Section 6.6(b), below. During the
thirty (30) calendar period following delivery of the Calculation Statement, PSI
shall promptly furnish to the Seller Representative such financial, operating
and other data and information related to the preparation of the Calculation
Statement and the calculation of the PPPI EBITDA and the number of PSI Shares to
be issued to the Seller (or the Shareholders, if designated by the Seller) as
the Seller Representative may reasonably request. Within thirty (30) calendar
days after receipt of the Calculation Statement from PSI, the Seller
Representative must notify PSI of any objections to PSI’s calculation of the
PPPI EBITDA and the number of PSI Shares to be issued to the Seller (or the
Shareholders, if designated by the Seller) and the basis for such disagreements.
If the Seller Representative does not notify PSI within such thirty
(30) calendar day period that the Seller Representative has any objections to
the Calculation Statement or PSI’s calculation of the PPPI EBITDA or the number
of PSI Shares to be issued to the Seller (or the Shareholders, if designated by
the Seller), then the PPPI EBITDA and the number of PSI Shares as set forth in
the Calculation Statement shall be final hereunder. If the Seller Representative
does notify PSI within such thirty

 

31



--------------------------------------------------------------------------------

(30) calendar day period that the Seller Representative has any such objection,
then PSI and the Seller Representative shall use their good faith efforts to
attempt to resolve such disputed items within thirty (30) calendar days after
receipt by PSI of the Seller Representative’s notice of dispute. If PSI and the
Seller Representative are unable to resolve the disputed items within thirty
(30) calendar days after receipt by PSI of the Seller Representative’s notice of
dispute, then PSI and the Seller Representative shall jointly engage the
Milwaukee, Wisconsin office of Grant Thornton LLP to resolve finally such
disputed items. If the Milwaukee, Wisconsin office of Grant Thornton LLP is
unwilling or unable to serve in such capacity (either due to a conflict of
interest or otherwise), then PSI and the Seller Representative shall negotiate
in good faith for a period of fifteen (15) calendar days to select an
Independent Accounting Firm to resolve finally such disputed items. If PSI and
the Seller Representative are unable to jointly select an Independent Accounting
Firm, then each of PSI and the Seller Representative shall select an Independent
Accounting Firm, and such two Independent Accounting Firms shall select a third
Independent Accounting Firm, and such third Independent Accounting Firm shall
resolve finally such disputed items. The scope of the Independent Accounting
Firm’s engagement shall be limited to the resolution of the disputed items
described in the Seller Representative’s notice of dispute, in each case in
accordance with GAAP, and the recalculation, if any, of the PPPI EBITDA and the
number of PSI Shares to be issued to the Seller (or the Shareholders, if
designated by the Seller) in light of such resolution; provided, that the
Independent Accounting Firm shall not assign a dollar amount to any item in
dispute greater than the greatest dollar amount for such item assigned by PSI,
on the one hand, or the Seller Representative, on the other hand (as
applicable), or lower than the lowest dollar amount for such item assigned by
PSI, on the one hand, or the Seller Representative, on the other hand (as
applicable). The determination of the Independent Accounting Firm shall be made
as promptly as possible and shall be final and binding upon the parties, absent
manifest error. Each party hereto shall be permitted to submit such data and
information relating to the unresolved disputed items described in the Seller
Representative’s notice of dispute to the Independent Accounting Firm as such
party deems appropriate. The expenses and fees of the Independent Accounting
Firm shall be paid by PSI, on the one hand, and the Seller Representative on
behalf of the Seller, on the other hand, based upon the percentage that the
amount not actually awarded to such party bears to the amount actually contested
by such party. The PPPI EBITDA and the number of PSI Shares to be issued to the
Seller (or the Shareholders, if designated by the Seller) as finally agreed by
the parties or as determined by the Independent Accounting Firm as described
herein shall be the PPPI EBITDA and the number of PSI Shares to be issued to the
Seller (or the Shareholders, if designated by the Seller) for all purposes
hereof.

(b) Once the PPPI EBITDA has been finally determined in accordance with
Section 6.6(a), above, or, if applicable, Section 6.6(c), below, PSI shall
promptly (and in no event more than one (1) Business Day following such
determination in the event of a Section 6.6(a) issuance, and in the event of a
Section 6.6(c) issuance, the PSI Shares shall be delivered immediately prior to
the closing of the Change of Control as provided in Section 6.6(c), below) issue
to the Seller (or the Shareholders, if designated by the Seller) a number of
shares of PSI common stock (the “PSI Shares”) equal to the product of the Base
Shares multiplied by a fraction (the “Multiple”), the numerator of which is the
PPPI

 

32



--------------------------------------------------------------------------------

EBITDA and the denominator of which is $6,700,000, less the number of PSI Shares
issued to the Seller, if any, pursuant to Section 6.6(e); provided, that if the
calculation of the Multiple results in a number that is less than 0.5, then the
Multiple shall be deemed to be 0.5 for all purposes under this Agreement, and if
the calculation of the Multiple results in a number that is greater than 1.5,
then the Multiple shall be deemed to be 1.5 for all purposes under this
Agreement. For the avoidance of doubt, PSI shall not be required to issue PSI
Shares with respect to PSI Shares relating to that portion of the PPPI EBITDA
then in dispute, until the PPPI EBITDA and the number of PSI Shares to be issued
to the Seller (or the Shareholders, if designated by the Seller) is finally
agreed to by the parties or determined by the Independent Accounting Firm as set
forth in Section 6.6(a), above or, if applicable, Section 6.6(c), below, with
respect to such portion of disputed PPPI EBITDA; provided, however, that PSI
shall issue all PSI Shares to the Seller (or the Shareholders, if designated by
the Seller) that do not relate to that portion of PPPI EBITDA then in dispute on
the date the PSI Shares are to be issued pursuant to the first sentence of this
Section 6.6(b).

(c) Notwithstanding the foregoing, if a Change of Control occurs prior to the
date on which the PSI Shares have been issued to the Seller (or the
Shareholders, if designated by the Seller) pursuant to Section 6.6(a) and
Section 6.6(b), above, then the number of PSI Shares to be issued to the Seller
(or the Shareholders, if designated by the Seller) pursuant to this Section 6.6
shall be resolved prior to consummation of such Change of Control, in accordance
with this Section 6.6(c) and Section 6.6(b), above. In connection with any such
Change of Control, PSI will notify the Seller Representative in writing of such
Change of Control on or before the tenth (10th) Business Day following PSI’s
first public announcement thereof. Such notice will include a calculation of
PPPI EBITDA for the period through and including the earlier of December 31,
2014 or the last day of the calendar month immediately preceding the first
public announcement of such pending Change of Control, and if such period ends
prior to December 31, 2014, the corresponding PPPI EBITDA shall be annualized
(e.g., if the Change of Control is publicly announced in October 2014, then the
PPPI EBITDA shall be determined through September 30, 2014, divided by nine
(9) and then multiplied by twelve (12)). In such case, PSI’s determination of
PPPI EBITDA and the corresponding number of PSI Shares (to be determined in
accordance with the formula set forth in Section 6.6(b)) provided in the notice
of Change of Control delivered pursuant to this Section 6.6(c) shall be subject
to the same information delivery obligations and objection and dispute
mechanisms set forth in Section 6.6(a), above, provided that for such purposes,
(i) the delivery of the notice of Change of Control delivered pursuant to this
Section 6.6(c) shall be deemed to be delivery of the Calculation Statement and
(ii) all references to thirty (30) and/or fifteen (15) calendar day periods
shall be deemed to have been replaced with references to five (5) calendar day
periods. Immediately prior to such Change of Control, but subject to the closing
thereof, PSI shall deliver the number of PSI Shares as finally determined
pursuant to this Section 6.6(c) and Section 6.6(b), above. For the avoidance of
doubt, the provisions of this Section 6.6(c) shall only apply in the event that
a Change of Control is consummated prior to the date in which the Seller shall
have otherwise been issued PSI Shares in accordance with Section 6.6(a) and
Section 6.6(b), above, and the parties acknowledge and agree that compliance
with this Section 6.6(c) shall not supersede or replace the obligations of the
parties to continue compliance with Section 6.6(a) (it being

 

33



--------------------------------------------------------------------------------

understood that the procedures set forth in both Section 6.6(a) and
Section 6.6(c) shall be complied with simultaneously if the circumstances so
arise), and the delivery of a notice of Change of Control delivered pursuant to
this Section 6.6(c) shall not affect the delivery of PSI Shares pursuant to
Section 6.6(a) and Section 6.6(b) in any way unless a Change of Control is, in
fact, consummated prior to the date in which the PSI Shares would otherwise be
issued to the Seller pursuant to Section 6.6(a) and Section 6.6(b).

(d) During the period commencing on the date of this Agreement and ending on the
earlier of December 31, 2014 and the date on which a Change of Control closes
(such period, the “Measurement Period”), PSI covenants and agrees that it and
its Affiliates will (i) use its and their commercially reasonable efforts to
maintain the assets and properties of PPPI in good working order and condition,
(ii) operate PPPI in good faith, (iii) not take any action or omit to take any
action the purpose of which is avoiding or reducing the amount of the PPPI
EBITDA for the Measurement Period (notwithstanding anything to the contrary
contained herein, the covenant set forth in this subsection (iii) shall survive
until all PSI Shares to be issued pursuant to Section 6.6 have been issued),
(iv) not cause PPPI to shift any sales of PPPI to PSI or any of its Affiliates,
and (vii) maintain PPPI as a separate operating company except to the extent
that PPPI may be merged, amalgamated, reorganized or restructured within PSI and
its Affiliates in a more tax efficient way for PSI and its Affiliates as a whole
or PSI reasonably considers that the same is necessary to protect its legitimate
business interests, provided that in any such event the financial results of
PPPI after completion of any such merger, amalgamation, reorganization or
restructuring are separately identifiable for the purposes of determining the
PPPI EBITDA and the determination of the PSI Shares issuable hereunder is
equitably adjusted to account for such merger, amalgamation, reorganization or
restructuring. If PSI and or PPPI should be in breach of this Section 6.6(d),
the Seller and Shareholders shall have the right to claim the amount by which
the PSI Shares issuable to them was reduced as a result of the breach.

(e) If, during the Measurement Period, PPPI terminates the employment of either
Ken Trent or Carl Trent without Cause (as defined in the applicable Executive
Employment Agreement) such that following such without Cause termination, either
Ken Trent or Carl Trent is not employed by PPPI, then, within ten (10) days
following such termination, PSI shall issue to the Seller (or the Shareholders,
if designated by the Seller), a number of PSI Shares equal to the product of the
Base Shares multiplied by 0.5. Except with the prior written consent of each
Shareholder, PSI may not, at any time during the Measurement Period,
(i) consummate the sale of more than fifty percent (50%) of the voting stock of
PPPI to one or more Persons other than Affiliates of PSI, or consummate any
merger or consolidation of PPPI with any other Person other than PSI or its
Affiliates or (ii) liquidate or dissolve PPPI or consummate the sale of all or
substantially all of the assets of PPPI to one or more Persons other than PSI or
its Affiliates; provided, that the foregoing restrictions shall not prohibit, or
in any way restrict PSI’s ability to consummate, a Change of Control.

 

34



--------------------------------------------------------------------------------

(f) PSI covenants that it will at all times reserve and keep available out of
the aggregate of its authorized but unissued and otherwise unreserved common
stock, solely for the purposes of enabling it to issue the PSI Shares hereunder,
a number of shares of common stock equal to the maximum number of PSI Shares
issuable hereunder. All references to PSI Shares pursuant to this Agreement,
including issuance thereof, shall be subject to an equitable adjustment in the
event of any stock splits, stock dividends, recapitalizations and any other
similar actions affecting the capital stock of PSI.

6.7. Release. Effective as of the Closing, the Seller and each Shareholder, on
behalf of itself or himself, as applicable, and its or his, as applicable,
Affiliates (other than PPPI) and, in the case of the Seller, the Seller’s
officers, directors, equityholders, managers, shareholders, partners, heirs,
beneficiaries, successors and permitted assigns (the “Releasing Parties”) hereby
irrevocably and unconditionally waives, releases and forever discharges PPPI and
each of its past and present directors, officers, employees and agents (the
“Released Parties”) from any and all claims, actions, causes of action, suits,
debts, damages, liabilities or other obligations of any kind or nature
whatsoever, known and unknown, matured or unmatured, existing or claimed to
exist, both at law and in equity (collectively, “Claims”) of any Releasing Party
against any Released Party arising on or prior to the Closing Date that arise
out of or are related to such Releasing Party’s status as a stockholder, officer
or director of PPPI or any agreement between the Seller or such Shareholder or
any of their respective Affiliates, on the one hand, and PPPI, on the other;
provided, however, that nothing contained in this Section 6.7 will be
interpreted to release any Released Party from any Claims (a) arising under this
Agreement or any Ancillary Agreement, (b) if such Releasing Party was an
employee of PPPI or any of its Subsidiaries prior to Closing, relating to
compensation and benefits under any Plan of PPPI or the reimbursement of
expenses that are due but unpaid prior to the Closing Date or (c) any right of
contribution, indemnification or advancement of expenses under any directors’
and officers’ insurance policy of PPPI that was in effect immediately prior to
the Closing.

6.8. Environmental Matters. The Seller and the Shareholders shall assume full
responsibility for addressing and resolving the matters listed on Exhibit 7.1(g)
in compliance with all applicable Environmental Laws and in a manner that does
not unreasonably interfere with the business and operations of PPPI. PSI shall
provide, or cause PPPI to provide, the Seller, the Shareholders and their
consultants with access to the Leased Real Estate for performance of their
obligations under this Section 6.8 at reasonable, mutually agreed times.

6.9. Further Assurances. From time to time, as and when requested by any party,
any other party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions as the requesting Party may reasonably
deem necessary or desirable to evidence and effectuate the transactions
contemplated by this Agreement and the Ancillary Agreement. Without limitation
of the foregoing, the Shareholders shall, and shall cause their Affiliates to,
provide such cooperation and assistance as PSI may request, and at PSI’s sole
cost and expense, in connection with the preparation and audit of PSI’s
consolidated annual financial statements, the preparation and review of any
interim consolidated financial statements, the preparation of any related
disclosures, discussion or analysis, and the preparation and filing or
submission of any filings or reports with the SEC. Further, the Shareholders
agree to provide to (a) the independent public accounting firm (the “Auditor”)
auditing or reviewing PSI’s financial statements, as and when requested by PSI
or the Auditor, letters of representation and any other certifications
reasonably requested by PSI and/or the Auditor and (b) the Target Auditor, as
and when requested by PSI or the Target Auditor, letters of representation and
any other certifications reasonably requested by PSI and/or the Target Auditor.

 

35



--------------------------------------------------------------------------------

ARTICLE VII

Indemnification of PSI Indemnified Parties

7.1. Indemnification of PSI Indemnified Parties. Subject to the limitations,
conditions and restrictions set forth in this Agreement, the Seller and
Shareholders shall indemnify and hold harmless PSI and its Affiliates
(including, following the Closing, PPPI) (collectively, the “PSI Indemnified
Parties”) from and against any and all Losses of or against the PSI Indemnified
Parties to the extent resulting from or arising out of:

(a) any breach of any representation or warranty made by the Seller, PPPI or the
Shareholders in this Agreement or in any Ancillary Agreement delivered hereunder
on the part of the Seller, PPPI or the Shareholders;

(b) any breach or non-fulfillment of any agreement or covenant of the Seller or
the Shareholders contained in this Agreement;

(c) any Pre-Closing Taxes or Taxes relating to the Reorganization;

(d) any Excluded Liability that is not satisfied in full at the Closing;

(e) any of the matters set forth on Exhibit 7.1(e);

(f) the Reorganization and any action taken or omitted to be taken in connection
therewith by any of the Shareholders, the Seller Companies or any of their
respective Representatives; or

(g) the Excluded Environmental Matters.

7.2. Procedure Relative to Indemnification. In the event that a PSI Indemnified
Party is entitled to be indemnified pursuant to the terms of this Article VII,
such PSI Indemnified Party shall notify the Seller Representative in writing of
such claim (a “Claim Notice”) promptly after the PSI Indemnified Party receives
notice of any action, Proceeding, demand, assessment, claim, loss, liability or
damages, whether or not involving any claim of a third party, that may
reasonably be expected to result in a claim for indemnification by the PSI
Indemnified Party against the Seller and Shareholders; provided, that any
failure to give such notification on a timely basis shall not relieve the Seller
and Shareholders from their obligation to indemnify any PSI Indemnified Party
hereunder except to the extent that such failure to provide such notification
actually prejudices the ability of the Seller Representative to defend against
such claim. The Claim Notice shall specify the basis for the indemnification
obligation and, to the extent reasonably ascertainable, the Losses incurred by,
or, to the extent ascertainable, anticipated to be incurred by, the PSI
Indemnified Party on account thereof.

(a) The following provisions shall apply to claims of the PSI Indemnified Party
which are based upon a claim of a third party (a “Third Party Claim”) (including
any form of Proceeding filed or instituted by any Governmental Body).

 

36



--------------------------------------------------------------------------------

(i) The Seller Representative shall have the right, upon receipt of the Claim
Notice and at his expense, to defend such Third Party Claim in his own name (on
behalf of the Seller and Shareholders) or, if necessary, in the name of the PSI
Indemnified Party, upon delivery to the PSI Indemnified Party, within thirty
(30) days after receipt of the Claim Notice, of (A) an irrevocable
acknowledgment and agreement that any Losses resulting therefrom shall, subject
to the limitations set forth in this Article VII, be indemnifiable Losses for
which the PSI Indemnified Party is entitled to indemnification under this
Article VII and (B) reasonable evidence that the Seller Representative is and
will be able to fund the defense of such Third Party Claim; provided, however,
that if the Third Party Claim involves a matter solely of concern to the PSI
Indemnified Party in addition to the claim for which indemnification under this
Article VII is being sought, such matter of sole concern shall be within the
sole responsibility and expense of the PSI Indemnified Party and its counsel.
Notwithstanding the foregoing, the Seller Representative shall not have the
right to defend any Third Party Claim if (1) such Third Party Claim involves
criminal liability or any issue relating to Taxes or seeks an injunction or
other equitable relief, (2) there are legal defenses available to the PSI
Indemnified Party that are different from or in addition to those available to
the Seller Representative or (3) the PSI Indemnified Party has been advised by
counsel that an actual or potential conflict of interest exists between the PSI
Indemnified Party and the Seller Representative in connection with the defense
of such Third Party Claim.

(ii) The PSI Indemnified Party will cooperate with and make available to the
Seller Representative such assistance (including access to employees) and
materials as may be reasonably requested of the PSI Indemnified Party, and the
PSI Indemnified Party shall have the right, at the PSI Indemnified Party’s
expense, to participate in the defense of any Third Party Claim. The Seller
Representative shall have the right to settle and compromise such claim only
with the consent of the PSI Indemnified Party (which consent shall not be
unreasonably withheld or delayed) unless: (A) such settlement provides the PSI
Indemnified Party with a full and unconditional release from such Third Party
Claim; (B) such settlement does not involve any finding or admission of any
violation of any Legal Requirements and (C) the sole relief provided in such
settlement is monetary damages that do not exceed an amount equal to (i) Four
Million Five Hundred Thousand Dollars ($4,500,000) plus (ii) the Basket Amount
(which, for clarity, shall remain the applicable PSI Indemnified Parties’
responsibility) less (iii) an amount equal to the aggregate amount of all Losses
for which a PSI Indemnified Party has submitted a Claim Notice as of the date of
such settlement.

(iii) In the event the Seller Representative notifies the PSI Indemnified Party
that the Seller Representative does not wish to defend the Third Party Claim,
then the PSI Indemnified Party shall have the right to conduct a defense against
such Third Party Claim and shall have the right to settle and compromise such
Third Party Claim only with the consent of the Seller Representative (which
consent shall not be unreasonably withheld, conditioned or delayed).

 

37



--------------------------------------------------------------------------------

(b) Upon receipt of a Claim Notice that does not involve a Third Party Claim,
the Seller Representative shall have thirty (30) calendar days from the receipt
of such Claim Notice to notify the PSI Indemnified Party that the Seller
Representative disputes such claim. If the Seller Representative does not timely
notify the PSI Indemnified Party of such dispute, then the amount of such claim
shall be deemed, conclusively, a liability of the Seller and Shareholders. If
the Seller Representative does timely notify the PSI Indemnified Party of such
dispute, then the PSI Indemnified Party shall have thirty (30) calendar days to
respond in a written statement to the objection of the Seller Representative.
If, after such thirty (30) calendar day period, there remains a dispute as to
any such claim, then the PSI Indemnified Party and the Seller Representative
shall attempt in good faith for a period not to exceed thirty (30) additional
calendar days to agree upon the rights of the respective parties with respect to
such claim. If the parties should so agree, then a memorandum setting forth such
agreement shall be prepared and signed by PSI and the Seller Representative on
behalf of the Seller and Shareholders. If the parties do not agree within such
additional thirty (30) calendar day period, then the PSI Indemnified Party may
pursue any and all other remedies available to it hereunder.

(c) In the event that a court, arbitrator or other judicial body of competent
jurisdiction finally determines (that is, such final determination is not
appealable), or the Seller Representative agrees, that the PSI Indemnified Party
is entitled to indemnification hereunder for such claim at a time prior to the
Settlement Date, then, except solely as it relates to the Excluded Items as
described in Section 7.3(b), below, and except as set forth in Section 12.3,
below, the PSI Indemnified Parties’ sole and exclusive remedy shall be for PSI
to reduce the number of PSI Shares to be issued on the Settlement Date by a
number of PSI Shares equal to the amount of the Losses for which the PSI
Indemnified Party is entitled to indemnification hereunder for such claim,
whether the same shall be enforced by suit or otherwise, divided by the Base
Price; provided, however, that, subject to Section 7.3(b), below, in no event
shall the number of PSI Shares issued on the Settlement Date be reduced by more
than 59,194 shares (as equitably adjusted for any stock splits, stock dividends,
recapitalizations or other similar transactions occurring after the date
hereof).

(d) In the event that a court, arbitrator or other judicial body of competent
jurisdiction finally determines (that is, such final determination is not
appealable), or the Seller Representative agrees, that the PSI Indemnified Party
is entitled to indemnification hereunder for such claim at a time on or
following the Settlement Date, then the Seller and the Shareholders shall remit
and transfer back to PSI, on behalf of the applicable PSI Indemnified Party, a
number of PSI Shares equal to the amount of the Losses for which the PSI
Indemnified Party is entitled to indemnification hereunder for such claim,
whether the same be enforced by suit or otherwise, divided by the Base Price;
provided, however, that, subject to Section 7.3(b), below, in no event shall the
number of PSI Shares required to be transferred to PSI pursuant to this
Section 7.2(d), when combined with any reduction in the number of PSI Shares
issued on the Settlement Date pursuant to Section 7.2(c), exceed, in the
aggregate, 59,194 shares (as equitably adjusted for any stock splits, stock
dividends, recapitalizations or other similar transactions occurring after the
date hereof).

 

38



--------------------------------------------------------------------------------

(e) To the extent that the aggregate value of the PSI Shares (determined based
on the volume-weighted average trading price for PSI’s common stock used in
calculating the number of Base Shares (as equitably adjusted for any stock
splits, stock dividends, recapitalizations or other similar transactions
occurring after the date hereof)) owned by the Seller and the Shareholders as of
the date that such claim for indemnification is finally determined is less than
the amount of Losses for which the PSI Indemnified Party is entitled to
indemnification hereunder for such claim, then, in addition to their obligations
under Section 7.2(d), the Seller and the Shareholders shall pay to the
applicable PSI Indemnified Party, by wire transfer of immediately available
funds, an amount equal to the amount by which such Losses exceed the aggregate
value of the PSI Shares previously transferred to PSI pursuant to this
Section 7.2(e), net of any taxes, brokerage fees and other costs and expenses
actually incurred by the Seller or the Shareholders in connection with the sale
of the PSI Shares previously owned thereby; provided, however, that, subject to
Section 7.3(b), below, in no event shall the Seller and the Shareholders be
required to pay in the aggregate to the PSI Indemnified Parties pursuant to this
Section 7.2(e), an amount greater than (i) Four Million Five Hundred Thousand
Dollars ($4,500,000) minus (ii) the result of (A) (I) the PSI Shares withheld
from issuance pursuant to Section 7.2(c) plus (II) all PSI Shares previously
transferred to PSI pursuant to Section 7.2(d), multiplied by (B) the Base Price.

(f) In the event it is determined, or the PSI Indemnified Party agrees, that the
PSI Indemnified Party is not entitled to indemnification hereunder for any claim
made by a PSI Indemnified Party, the PSI Indemnified Party agrees to pay all
costs, expenses and fees, including reasonable attorneys’ fees, which may have
been incurred by the Seller Representative in defending and/or disputing the
claim for indemnification by the PSI Indemnified Party under this Article VII.

7.3. Limits on Indemnification.

(a) De minimis Amount and Basket Amount. Notwithstanding anything contained in
this Agreement to the contrary, the PSI Indemnified Parties shall not be
entitled to indemnification hereunder with respect to any Losses pursuant to
Section 7.1, above, unless and until the aggregate amount of Losses from a
single claim of indemnification exceeds Ten Thousand Dollars ($10,000) (the “De
minimis Amount”) (it being understood that if a common or related set of
occurrences, events or set of facts results in Losses, then such Losses shall be
aggregated for purposes of determining whether the De minimis Amount has been
satisfied) and unless and except to the extent that the aggregate Losses from
all claims with respect thereto in excess of the De minimis Amount exceed, in
the aggregate, Two Hundred Thirty Thousand Dollars ($230,000) (the “Basket
Amount”), and then indemnification hereunder shall be only to the extent such
Losses exceed the Basket Amount. The parties agree that the De minimis Amount is
to serve as a “trigger” for indemnification (and not a deductible) and the
Basket Amount is to serve as a “deductible”. Notwithstanding the foregoing, the
De Minimis Amount and the Basket Amount shall not apply to limit the
indemnification to which the PSI Indemnified Parties may be entitled for Losses
to the extent that such Losses arise out of or relate to (i) any
misrepresentation or breach of any Fundamental Representation, (ii) any
misrepresentation or breach of the representations and warranties set forth in

 

39



--------------------------------------------------------------------------------

Section 3.14 (Taxes), (iii) any breach of a covenant or agreement made or to be
performed by the Seller or Shareholders pursuant to this Agreement, (iv) any
claim based upon fraud, (v) any Pre-Closing Taxes or Taxes relating to the
Reorganization or any Excluded Liability that is not satisfied in full at the
Closing, (vi) any of the matters set forth on Exhibit 7.1(e), (vii) any Excluded
Environmental Matters (the matters referred to in clauses (i) through (vii),
collectively, the “Excluded Items”) or (viii) the Reorganization.

(b) Sole Recourse; Maximum Amount of Indemnification. The PSI Indemnified
Parties’ sole and exclusive source of recovery against the Seller and
Shareholders for indemnification pursuant to Section 7.1 shall, except as set
forth in Section 7.2(e), be against the PSI Shares issued (or to be issued, as
the case may be) to the Seller (or the Shareholders, if designated by the
Seller) pursuant to Section 6.6, and in no event shall the Seller and
Shareholders’ obligation to provide indemnification for Losses under Section 7.1
above exceed, in the aggregate, Four Million Five Hundred Thousand Dollars
($4,500,000); provided, however, that the foregoing limitations shall not apply
to Losses incurred by a PSI Indemnified Party to the extent that such Losses
arise out of or relate to an Excluded Item. To the extent that a PSI Indemnified
Party suffers a Loss arising out of or relating to an Excluded Item, such PSI
Indemnified Party may seek recovery with respect to such Losses directly from
the Seller and/or the Shareholders and, to the extent that such PSI Indemnified
Party seeks recovery directly from the Seller and/or the Shareholders, the
Shareholders shall provide indemnification with respect to such Losses on a
joint and several basis; provided, that in no event shall the aggregate
liability of the Seller and the Shareholders exceed the Purchase Price.

(c) Survival. Each of the warranties and representations of the Seller and
Shareholders contained in this Agreement and in the Ancillary Agreements shall
survive the Closing until the fifteen (15) month anniversary of the Closing Date
(regardless of any applicable period of limitation under federal and state Legal
Requirements applicable thereto); provided, however, that (i) the Fundamental
Representations shall survive indefinitely, (ii) the warranties and
representations contained in Section 3.14 (Taxes) and Section 3.17 (Benefit
Plans) shall survive for the period of any applicable statute of limitations
(including any extension thereof) plus ninety (90) days thereafter and (iii) the
warranties and representations contained in Section 3.19 (Compliance with
Environmental Laws) shall survive until the third anniversary of the date of
this Agreement. All of the covenants of the Shareholders contained in this
Agreement or in any Ancillary Agreement shall survive after the Closing in
accordance with their terms. Any claim for indemnification under this Article
VII that is made in writing prior to the expiration of the applicable survival
period, and the rights of indemnity with respect thereto, shall survive such
expiration until resolved or judicially determined and any claim for
indemnification not submitted in writing to the Seller Representative prior to
the expiration of the applicable survival period shall be deemed to have been
waived and shall be absolutely and forever barred and unenforceable, null and
void, and of no force or effect whatsoever, and no PSI Indemnified Party shall
be entitled to indemnification hereunder with respect thereto.

 

40



--------------------------------------------------------------------------------

(d) Losses Net of Insurance and Tax Benefits. The amount of any Losses payable
by the Seller and/or Shareholders under this Article VII shall be net of (i) any
amounts actually received by the PSI Indemnified Party with any party other than
the Seller and/or the Shareholders with respect to such Losses, whether
insurance proceeds or otherwise (net of any deductible amounts, costs of
collection and increases in premiums resulting therefrom) and (ii) any Tax
benefit realized by the PSI Indemnified Party in the year of the Loss or the two
(2) succeeding calendar years as a result of the incurrence or payment of such
Loss by the PSI Indemnified Party (net of any Tax detriments to the PSI
Indemnified Party in the year of the Loss or the two (2) succeeding calendar
years and all out-of-pocket costs incurred by the PSI Indemnified Party arising
out of the receipt of the payment for the Losses).

(e) Mitigation. Each PSI Indemnified Party shall take, and cause its Affiliates
to take, all reasonable actions to mitigate any Loss upon becoming aware of any
event or circumstance that would be reasonably expected to, or does, give rise
thereto; provided, that (i) any failure by a PSI Indemnified Party or any
Affiliate of such PSI Indemnified Party to take any such actions shall not
constitute a defense to, or in any way relieve the Seller or Shareholders of,
the Seller and Shareholders’ obligations to indemnify the PSI Indemnified Party
pursuant to this Agreement and (ii) in no event shall a PSI Indemnified Party be
required to commence an action against any customer or supplier of PPPI in
connection with the fulfillment of its obligations under this Section 7.3(e).

(f) Materiality Qualifiers. For purposes of determining whether there has been
any misrepresentation or breach of a representation or warranty, the terms
“material,” “materiality,” “Material Adverse Effect,” “in all material respects”
or any similar qualification, term or phrase shall be given effect. For purposes
of determining the amount of any Losses arising from a breach of any
representation or warranty for which a PSI Indemnified Party is entitled to
indemnification under Section 7.1, the terms “material,” “materiality,”
“Material Adverse Effect,” “in all material respects” or any similar
qualification, term or phrase shall be disregarded; provided however, that this
sentence shall not apply to (i) the use of the defined term “Material Contract”,
(ii) Section 3.12, (iii) the reference to Material Adverse Effect in the first
sentence of Section 3.18, (iv) the definition of “Material Adverse Effect” and
(v) Section 3.27.

(g) Taxes. Notwithstanding anything contained in this Agreement to the contrary,
the PSI Indemnified Parties shall not have any right to indemnification with
respect to, or based on, Taxes to the extent such Taxes (i) are attributable to
a Tax period (or portion thereof) beginning after the Closing Date; (ii) are due
to the unavailability in any Tax period (or portion thereof) beginning after the
Closing Date of any Tax attribute from a Pre-Closing Tax Period; or (iii) result
from transactions or actions taken by PSI or its Affiliates (including PPPI
following the Closing) after the Closing that are not contemplated by this
Agreement.

(h) Environmental Limitations. The PSI Indemnified Parties shall not be entitled
to indemnification otherwise available under Section 7.1 with respect to any
Losses to the extent such Losses arise as a result of or in connection with any
post-Closing disclosure or reporting to any Governmental Body or other third
party unless such disclosure or reporting is required by Environmental Law
(including, as necessary, to obtain Permits required by Environmental Law), or
required by binding Order issued by any Governmental Body or as may otherwise be
agreed in writing by Seller Representative.

 

41



--------------------------------------------------------------------------------

7.4. Sole Remedy . Other than the right to specific performance set forth in
Section 12.3, below, the sole remedy of the PSI Indemnified Parties for any and
all claims with respect to the transactions contemplated by this Agreement and
the Ancillary Agreements shall be the indemnity set forth in Section 7.1
(pursuant to the provisions and subject to the limitations set forth in this
Article VII) and the PSI Indemnified Parties will not have any other
entitlement, remedy or recourse, whether in contract, tort or otherwise, against
the Seller, any Shareholder, any Affiliate of the Seller or any Shareholder or
any other Person, including any Representative of the Seller, PPPI or any
Shareholder with respect to the transactions contemplated by this Agreement and
the Ancillary Agreements, all of such remedies, entitlements and recourse being
expressly waived by PSI to the fullest extent permitted by Legal Requirements.

7.5. No Duplication of Recovery. The PSI Indemnified Parties shall not be
entitled to be compensated pursuant to this Article VII more than once for the
same Loss(es). The PSI Indemnified Parties shall not be entitled to
indemnification pursuant to this Article VII for Losses to the extent that PSI
has received recovery for such item as a result of a Purchase Price Adjustment
or to the extent PSI has received a credit for a reserve or otherwise for such
item in the preparation of the Final Working Capital Statement.

ARTICLE VIII

Indemnification of the Shareholders

8.1. Indemnification of the Seller and Shareholders. PSI will indemnify the
Seller and Shareholders, and each of their respective successors and assigns
(collectively, the “Seller Indemnified Parties”) and hold each of them harmless
from and against any and all Losses of or against the Seller Indemnified Parties
to the extent resulting from or arising out of:

(a) any breach of any representation or warranty made by PSI in this Agreement
or in any Ancillary Agreement delivered hereunder on the part of PSI; or

(b) any breach or non-fulfillment of any agreement or covenant of PSI contained
in this Agreement or in any Ancillary Agreement to be performed by PSI.

8.2. Procedure Relative to Indemnification.

(a) In the event that a Seller Indemnified Party claims that he is entitled to
be indemnified pursuant to the terms of this Article VIII, the Seller
Indemnified Party shall promptly notify PSI in writing of such claim (a “Seller
Notice”) promptly after the Seller Indemnified Party discovers that it may
reasonably be expected to be entitled to indemnification by PSI hereunder. The
Seller Notice shall specify the basis for the indemnification obligation and, to
the extent reasonably ascertainable, the Losses incurred by, or anticipated to
be incurred by, the Seller Indemnified Party on account thereof.

 

42



--------------------------------------------------------------------------------

(b) Upon receipt of a Seller Notice, PSI shall have thirty (30) calendar days
from the receipt of such Seller Notice to notify the Seller Indemnified Party
that PSI disputes such claim. If PSI does not timely notify the Seller
Indemnified Party of such dispute, then the amount of such claim shall be
deemed, conclusively, a liability of PSI hereunder. If PSI does timely notify
the Seller Indemnified Party of such dispute, then the Seller Indemnified Party
shall have thirty (30) calendar days to respond in a written statement to the
objection of PSI. If after such thirty (30) calendar day period there remains a
dispute as to any such claim, then the Seller Indemnified Party and PSI shall
attempt in good faith for a period not to exceed thirty (30) additional calendar
days to agree upon the rights of the respective parties with respect to such
claim. If the parties should so agree, a memorandum setting forth such agreement
shall be prepared and signed by PSI and the Seller Representative. If the
parties do not agree within such additional thirty (30) calendar day period,
then the Seller Indemnified Party may pursue any and all other remedies
available to it hereunder.

8.3. Survival. All of the representations, warranties and covenants of PSI
contained in this Agreement or in any Ancillary Agreement shall survive the
Closing in accordance with their terms. Any claim for indemnification under this
Article VIII which is made in writing and the rights of indemnity with respect
thereto, shall survive until resolved or judicially determined.

ARTICLE IX

Tax Matters

9.1. Income Tax Returns.

(a) PSI shall prepare or cause to be prepared and file or cause to be filed all
Tax Returns for the Seller and PPPI for all periods ending on or prior to the
Closing Date (“Pre-Closing Tax Periods”) and for periods that begin before the
Closing Date and end after the Closing Date (the “Straddle Tax Period”) that are
filed after the Closing Date. Seller’s state and federal Tax Returns for the tax
year including the Closing Date shall reflect a deduction for the Transaction
Deductions, to the extent permitted by applicable Legal Requirements. At least
thirty (30) days prior to the date on which any income Tax Return relating to a
Pre-Closing Tax Period or Straddle Tax Period is required to be filed (taking
into account any valid extensions), PSI shall submit such Tax Returns to Seller
Representative for review and comment. PSI shall modify all such federal and
state income Tax Returns to incorporate any reasonable comments made by Seller
Representative to PSI within twenty five (25) days of receipt of such Tax
Returns to the extent that such comments, if so incorporated, would not result
in such Tax Returns violating any applicable Legal Requirements. To the extent
permitted by applicable law, the Shareholders shall include any income, gain,
loss, deduction or other tax items for such periods on their Tax Returns in a
manner consistent with the Schedule K-1s prepared by PSI for such periods. To
the extent that the Seller or PPPI has any Tax liability on a Pre-Closing Tax
Period, or on the portion of the Straddle Tax Period that relates to Pre-Closing
Tax Periods (as determined in Section 9.1(b) below, (together, the “Pre-Closing
Taxes”) (to the extent such Taxes are not reflected in the Final Working Capital
Statement), then the Shareholders shall remit any such Tax due to PSI or PPPI no
later than five (5) Business Days prior to the due date of such Tax Returns.

 

43



--------------------------------------------------------------------------------

(b) For purposes hereof, with respect to a Straddle Tax Period, the portion of
Tax attributable to the portion of the taxable period ending on or prior to the
Closing Date for which the Shareholders are responsible hereunder (to the extent
such Taxes are not reflected in the Final Working Capital Statement) shall
(i) in the case of any Taxes (other than Taxes based upon or related to income,
sales, gross receipt, wages, capital expenditures or expenses) be deemed to be
the amount of such Tax for the entire Taxable period multiplied by a fraction,
the numerator of which is the number of days in the Taxable period occurring on
or prior to the Closing Date and the denominator of which is the entire number
of days in the Taxable period and (ii) in the case of any Tax based upon or
related to income, sales, gross receipts, wages, capital expenditures or
expenses, be deemed equal to the amount which would be payable if the relevant
Tax period ended on the Closing Date.

9.2. Certain Taxes. All transfer, documentary, sales, use, stamp, registration
and similar Taxes and fees (including any penalties and interest) attributable
to the sale of the PPPI Stock to PSI pursuant to this Agreement and the
Ancillary Agreements shall be paid one-half by PSI and one-half by the
Shareholders when due, and the party required by applicable law shall file all
necessary Tax Returns and other documentation with respect to all such transfer,
documentary, sales, use, stamp, registration and other Taxes and fees, and, if
required by applicable Legal Requirements, the other parties shall, and shall
cause their affiliates to, join in the execution of any such Tax Returns and
other documentation. The expense of such filings shall be paid one-half by PSI
and one-half by the Shareholders.

9.3. Tax Proceedings. In the event that PSI, the Seller, PPPI or the
Shareholders receive any oral or written communication regarding any pending or
threatened examination, claim, adjustment or other Proceeding with respect to
the liability of PPPI for Taxes for which any PSI Indemnified Party can make an
indemnification claim under this Agreement (a “Tax Claim”), PSI or the Seller
Representative, as the case may be, will, within ten (10) days, notify the
Seller Representative or PSI, as the case may be, in writing thereof. PSI shall
control any Tax Claim, but if the Seller or Shareholders could be liable under
this Agreement for such Taxes, then the Seller Representative will be entitled,
at his sole expense, to participate in such Tax Claim upon written notice to
PSI. PSI will keep the Seller Representative fully and timely informed with
respect to the commencement, status and nature of any Tax Claim, and PSI may not
settle any such claim without the written consent of the Seller Representative,
which shall not be unreasonably withheld, delayed or conditioned. The Seller
Representative, Shareholders and the Seller shall cooperate fully with PSI in
handling any such Tax Claim. The Shareholders or the Seller Representative will
provide, or cause to be provided, to PSI or its designee all necessary
authorizations, including powers of attorney, to control any Tax Claim that PSI
is entitled to control in connection with this Section 9.3.

9.4. Tax Refunds. PSI shall be entitled to any Tax refunds of PPPI or the Seller
to the extent that such Tax refunds relate to Pre-Closing Taxes of PPPI or the
Seller.

9.5. Amendment of Tax Returns. Without Seller Representative’s written consent
(which consent may be withheld in Seller Representative’s sole discretion) and
except to the extent required by any Governmental Body or in connection with the
resolution of any Tax Claim, PSI shall not, and shall not permit any of its
Affiliates (including, after the Closing for the

 

44



--------------------------------------------------------------------------------

avoidance of doubt, PPPI) to (i) file, re-file, supplement, or amend any Tax
Return of PPPI or its Subsidiaries for any Pre-Closing Tax Period,
(ii) voluntarily approach any Taxing authority regarding any Taxes or Tax
Returns of PPPI or its Subsidiaries that were originally due on or before the
Closing Date, or (iii) take any action relating to Taxes or that could create a
Tax liability on the Closing Date that is outside of the ordinary course of
business consistent with past practices.

9.6. Mitigation of Taxes. PSI and the Shareholders further agree, upon request,
to use their reasonable best efforts to obtain any certificate or other document
from any Governmental Body or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).

9.7. Adjustment to Purchase Price. Each party shall, including retroactively,
treat indemnification payments pursuant to this Agreement as adjustments to the
final Purchase Price for Tax purposes.

9.8. Income Tax Treatment. The purchase of 100% of the PPPI Stock shall be
treated by all parties as a purchase of the assets of PPPI for income Tax
purposes, and none of the parties shall make any income Tax election or take a
position in any income Tax Return which is contrary to the intent expressed in
the foregoing sentence. The parties shall each file all required federal, state
and local income Tax Returns and related returns and reports in a manner
consistent with the provisions of this Section 9.8 and shall maintain such
reporting position unless there is a final determination within the meaning of
Code § 1313. To the extent that, upon an audit by the Internal Revenue Service
or any other taxing authority, the parties’ income tax reporting treating the
sale of PPPI Stock as a purchase of the assets of PPPI is challenged by such
taxing authority, PSI shall have the right, in its reasonable discretion and
sole expense, to handle any such audit.

9.9. Tax Gross-Up. PSI shall pay to the Seller (or the Shareholders, if
designated by the Seller), within thirty (30) days following the Closing, as an
increase to the Purchase Price, in cash, the amount necessary to cause the net
after-Tax net proceeds to the Seller and Shareholders from the sale of the PPPI
Stock to be equal to the after-Tax net proceeds that the Seller and Shareholders
would have received had the Reorganization not taken place and the Shareholders
sold the PPPI Stock and a Section 338(h)(10) Election not been made, taking into
account all federal and state Taxes, and assuming that the Shareholders are in
the highest Tax brackets that could be applicable to any individual without
regard to other items of income, gain, deduction, loss or credit.

9.10. Purchase Price Allocation. The Purchase Price (and all other items of
consideration for federal income Tax purposes, including any adjustments
thereto) shall be allocated for all purposes among the assets of PPPI deemed
purchased pursuant to Section 9.8 in accordance with Exhibit 9.10. PSI shall
prepare and provide to the Seller Representative (a) an initial allocation of
the Purchase Price (and all other items of consideration for federal income Tax
purposes) no later than seventy-five (75) days following the final determination
of Purchase Price pursuant to Section 2.5 and (b) a revised allocation of the
Purchase Price (and all other items of consideration for federal income Tax
purposes) as the result of any adjustment to the Purchase Price (or any other
item of consideration for federal income Tax purposes) no later than forty-five
(45) days following such adjustment. The parties hereto (x) agree to be bound,
and to

 

45



--------------------------------------------------------------------------------

cause their respective Affiliates to be bound, by such allocation (including any
adjustment thereto pursuant to this Section 9.10), (y) shall act, and cause
their respective Affiliates to act, in accordance with such allocation
(including any adjustment thereto pursuant to this Section 9.10) in the
preparation, filing and audit of any Tax Return and for all other tax and
accounting purposes and (z) shall not take any position or action inconsistent
with such allocation (including any adjustment thereto pursuant to this
Section 9.10).

ARTICLE X

Definitions

“Accounting Principles” has the meaning set forth in Section 2.4, above.

“Affiliate” means, with respect to any Person, another Person controlled by,
under the control of or under common control with, that Person.

“Agreement” means this Stock Purchase Agreement (including the Disclosure
Schedule), as the same may be amended or modified from time to time.

“Ancillary Agreements” means, with respect to any party, the agreements,
documents and instruments to be executed and delivered by such party pursuant to
this Agreement.

“Anti-corruption Laws” means laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to PPPI or any Subsidiary (including
any joint venture), including laws that prohibit the corrupt payment, offer,
promise or authorization of the payment or transfer of anything of value
(including gifts or entertainment), directly or indirectly, to any foreign
Government Official, foreign government employee or commercial entity to obtain
a business advantage, including the U.S. Foreign Corrupt Practices Act, the U.K.
Bribery Act of 2010 and all national and international laws enacted to implement
the OECD Convention on Combating Bribery of Foreign Officials in International
Business Transactions.

“Auditor” has the meaning set forth in Section 6.9.

“Balance Sheet Date” means December 31, 2013.

“Base Price” means $76.02 per share, subject to appropriate adjustment for stock
splits, stock dividends, recapitalizations or other similar transactions
occurring after the date hereof.

“Base Shares” means 131,544 shares of PSI common stock.

“Basket Amount” has the meaning set forth in Section 7.3(a), above.

“Benefit Arrangement” means any plan, policy, program, arrangement or agreement
(whether written or unwritten) which currently provides employee benefits or
benefits to any current or former employee, dependent, beneficiary, director,
independent contractor or like person (other than a Pension Plan or Welfare
Plan) including, but not limited to, any severance agreement or plan, personnel
policy, material fringe benefit plan or program, bonus or incentive plan, stock
option, restricted stock, stock bonus or deferred bonus plan, salary reduction,
change-of-control or employment agreement (or consulting agreement with a former
employee), deferred compensation or supplemental executive compensation plans
that PPPI has sponsored or maintained, or to which PPPI currently makes
contributions or has any obligation to contribute for the benefit of any
employee or terminated employee of PPPI.

 

46



--------------------------------------------------------------------------------

“Business” has the meaning set forth in the Recitals, above.

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks located in Milwaukee, Wisconsin are authorized or required by
law to close.

“Calculation Statement” has the meaning set forth in Section 6.6(a), above.

“Cash” means, with respect to PPPI, as of any date and time, the amount of cash
and bank deposits as reflected in PPPI’s bank and money market account
statements as of such date and time and shall include money market funds, money
market instruments and any demand deposits and less the amounts of any unpaid
checks, drafts and wire transfers issued on such date, calculated in accordance
with GAAP applied on a basis consistent with the preparation of the Financial
Statements. For the avoidance of doubt, Cash shall (i) be calculated net of
issued but uncleared checks and drafts, (ii) include checks and drafts deposited
for the accounts of PPPI, and (iii) be calculated net of overdrawn accounts.

“Cash Payment” has the meaning set forth in Section 2.5(b), above.

“Change of Control” means the sale of all or substantially all of the assets of
PSI, or a merger, consolidation, sale of stock or similar transaction or series
of related transactions whereby a third party acquires beneficial ownership,
directly or indirectly, of securities of PSI representing over fifty percent
(50%) of the combined voting power of PSI.

“Claim Notice” has the meaning set forth in Section 7.2, above.

“Claims” has the meaning set forth in Section 6.7, above.

“Closing” has the meaning set forth in Section 2.1, above.

“Closing Date” has the meaning set forth in Section 2.1, above.

“Closing Date Cash” means Cash as of the Closing Date immediately prior to the
Closing, as set forth in the Statements and as further adjusted pursuant to
Section 2.5, above, and, for the avoidance of doubt, excludes any Cash
transferred to the Shareholders prior to or at Closing.

“COBRA” has the meaning set forth in Section 3.17(h) above.

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
law.

“Contract” means any agreement, contract, obligation or undertaking that is
legally binding.

“Counsel” has the meaning set forth in Section 12.11, below.

 

47



--------------------------------------------------------------------------------

“Current Assets” means those items specifically represented as such in the
individual ledger accounts set forth in Exhibit 2.4 as determined in accordance
with GAAP, applied in a manner consistent with and using the Accounting
Principles.

“Current Liabilities” means those items specifically represented as such in the
individual ledger accounts set forth in Exhibit 2.4 as determined in accordance
with GAAP, applied in a manner consistent with and using the Accounting
Principles.

“Customer Deposits” means any cash received by PPPI at any time prior to the
Closing in excess of work in process costs for products or services to be
delivered after Closing.

“De minimis Amount” has the meaning set forth in Section 7.3(a), above.

“Disclosure Schedule” means the schedules delivered by the Seller and the
Shareholders in connection with the execution and delivery of this Agreement and
collectively labeled the “Disclosure Schedule” as more fully described in
Section 5.1, above.

“EBITDA” means, with respect to PPPI and for a given period:

 

  (a) PPPI’s consolidated net income for the applicable period, determined in
accordance with GAAP,

 

  (b) adjusted to add thereto (to the extent included in the determination of
consolidated net income), without duplication, the sum of the following:

(i) consolidated income tax expense;

(ii) extraordinary expenses, less extraordinary income;

(iii) consolidated depreciation and amortization expense;

(iv) consolidated interest expense, less any non-cash interest income;

(v) any cost or expense associated with the consummation of the transactions
contemplated by this Agreement or the Ancillary Agreements; and

(vi) any corporate charges by PSI expensed by PPPI, including but not limited to
general corporate overhead (other than charges allocated to PPPI in the ordinary
course of business).

“Employment Agreements” means those certain Executive Employment Agreements or
Employment Agreements, as the case may be, to be entered into at the Closing by
and between PPPI and each of the Executives.

“Environmental Claim” means any investigation, notice, notice of violation,
demand, allegation, action, suit, injunction, order, consent decree, penalty,
fine, lien, proceeding or claim (whether administrative, judicial or private in
nature) arising (i) pursuant to, or in connection with, an actual or alleged
violation of any Environmental Law; (ii) in connection with any

 

48



--------------------------------------------------------------------------------

Hazardous Substances; (iii) from any abatement, removal, remedial, corrective or
other response action in connection with Hazardous Substances, Environmental Law
or other order of a Governmental Body; or (iv) from any damage, injury or harm
to health, safety, natural resources, wildlife or the environment.

“Environmental Law” means any Legal Requirement pertaining to (i) human health,
natural resources, wildlife or the environment, or (ii) the management,
manufacture, possession, presence, use, generation, transportation, treatment,
storage, disposal, release, threatened release, abatement, removal, remediation
or handling of, or exposure to, any petroleum products or Hazardous Substances.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated) and
any predecessor of any such trade or business who, together with PPPI, is
treated as a single employer for purposes of Subsections (b), (c), (m) or (o) of
Section 414 of the Code.

“Escrow Agreement” has the meaning set forth in Section 2.5(e), above.

“Estimated Pricing Statement” has the meaning set forth in Section 2.5(a),
above.

“Estimated Purchase Price” has the meaning set forth in Section 2.5(a), above.

“Estimated SBA Payoff Amount” has the meaning set forth in Section 2.5(e),
above.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Assets” means Cash of PPPI which will be transferred to the Seller or
the Shareholders on or prior to the Closing Date.

“Excluded Environmental Matters” means those matters identified on Exhibit
7.1(g).

“Excluded Items” has the meaning set forth in Section 7.3(a), above.

“Excluded Liabilities” means (i) any and all outstanding Indebtedness of PPPI
(if any) existing immediately prior to the Closing, and (ii) any and all
outstanding Transaction Expenses.

“Executives” means each of Carl L. Trent, Kenneth C. Trent, Steve Krol and Dan
White.

“Facility Lease” means that certain Amended and Restated Lease, dated as of the
date of this Agreement, by and between PPPI and Landlord.

“Final Excluded Liabilities Statement” has the meaning set forth in
Section 2.6(a), above.

“Final Working Capital Statement” has the meaning set forth in Section 2.6(a),
above.

 

49



--------------------------------------------------------------------------------

“Financial Statements” means the audited, consolidated balance sheets and
statements of income and cash flows of PPPI and its Subsidiaries and variable
interest entities as of, and for the fiscal years ended, December 31, 2013 and
December 31, 2012.

“Forward Looking Statements” has the meaning set forth in Section 4.4, above.

“Fundamental Representations” means the representations and warranties contained
in Section 3.1 (Authority), Section 3.4 (Organizational Matters), Section 3.5
(Documentation), Section 3.6 (Capitalization) and Section 3.28 (Brokers;
Agents).

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

“Government Official” means (i) any official, officer, employee or
representative of, or any Person acting in an official capacity for or on behalf
of, any Governmental Body or (ii) any political party or party official or
candidate for political office.

“Governmental Authorization” means any approval, consent, license, permit,
waiver or other authorization issued, granted, given or otherwise made available
by or under the authority of any Governmental Body or pursuant to any Legal
Requirement.

“Governmental Body” means any (i) nation, state, county, city, town, village,
district or other jurisdiction of any nature; (ii) federal, state, local,
municipal, foreign or other government; (iii) governmental or quasi-governmental
authority of any nature (including any governmental agency, branch, department,
official or entity and any court or other tribunal); or (iv) body exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.

“Guarantee” means, with respect to any Person, (i) any guarantee of the payment
or performance of, or any contingent obligation in respect of, any Indebtedness
or other obligation of any other Person (except for endorsement of drafts for
deposit and collection in the ordinary course of business), or (ii) any other
arrangement whereby credit is extended to any other Person on the basis of any
promise or undertaking of such Person (A) to pay the Indebtedness of such other
Person, (B) to purchase or lease assets under circumstances that would enable
such other Person to discharge one or more of its obligations, or (C) to
maintain the capital, working capital, solvency or general financial condition
of such other Person.

“Hazardous Substances” means, and shall include, any substance, chemical,
compound, product, solid, gas, liquid, waste, byproduct, material, pollutant or
contaminant which is hazardous, toxic or otherwise harmful to health, safety,
natural resources, wildlife or the environment, including asbestos, PCB’s, radon
and urea formaldehyde foam, petroleum and petroleum products.

“Indebtedness” of any Person means any indebtedness or liability of such Person
(without duplication) (i) for borrowed money (excluding, for the avoidance of
doubt, accounts payable incurred in the ordinary course of business), (ii) under
any reimbursement obligation relating to a letter of credit, banker’s acceptance
or note purchase facility, (iii) evidenced by a bond, note, debenture or similar
instrument (including a purchase money obligation), (iv) the

 

50



--------------------------------------------------------------------------------

capitalized amount (as determined in accordance with GAAP) of all obligations to
pay rent or other amounts under any lease of real property or personal property,
which obligations are required to be classified and accounted for as capital
leases in accordance with GAAP, (v) issued or assumed as the deferred purchase
price of any property, asset or service, (vi) in respect of interest under any
interest rate, currency, swap, hedge or other derivative agreement, (vii) under
any sale and leaseback transaction, synthetic lease or other off-balance sheet
loan or financing where the transaction is considered indebtedness for borrowed
money for federal income Tax purposes but is classified as an operating lease in
accordance with GAAP for financial reporting purposes, (viii) of the types
referred to in the preceding clauses (i) through (v) of any other Person secured
by any Lien on any asset of PPPI, even though PPPI has not assumed or otherwise
become liable for the payment thereof, (ix) in respect of interest, premiums,
penalties, fees or other charges in respect of any indebtedness described in the
foregoing clauses (i) through (viii), (x) all indebtedness referred to in the
foregoing clauses (i) through (ix) that constitute a Guarantee by such Person,
and (xi) any deferred revenue, as determined in accordance with GAAP,
attributable to Customer Deposits.

“Independent Accounting Firm” has the meaning set forth in Section 2.6(a),
above.

“Initial Cash Amount” has the meaning set forth in Section 2.3, above.

“In-Licenses” means all licenses or other Contracts, franchises and/or permits
under which PPPI is authorized, granted or otherwise has the rights to use,
modify, create derivative works based on, distribute, sell, resell, license or
sublicense any Intellectual Property owned by third parties.

“Insurance Policies” has the meaning set forth in Section 3.20, above.

“Intellectual Property” means collectively, (i) all inventions (whether
patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all foreign or domestic design patents, utility
patents and pending applications therefor and all renewals, reissues,
reexaminations, divisionals, continuations, continuations in part and extensions
thereof; (ii) all trademarks, service marks, trade names, trade dress, logos,
assumed names and all internet domain name registrations, together with the
goodwill associated with any of the foregoing, and all applications,
registrations and renewals in connection therewith; (iii) all published and
unpublished works of authorship, copyrights (registered or unregistered),
databases, websites (including any and all content thereon), computer source
code, executable code, programs and other software (including all machine
readable code, printed listings of code, documentation and related property and
information, whether embodied in software, firmware or otherwise) and all
applications, registrations and renewals in connection therewith (if any);
(iv) all information that would constitute a trade secret under the Uniform
Trade Secrets Act, know how, inventions and other confidential and proprietary
technical, business and other information, including production processes and
techniques, research and development information, technology, drawings,
schematics, specifications, designs, plans, proposals, technical data,
copyrightable technical data, financial data, marketing data and business data
and customer and supplier lists and information, and (v) all proprietary rights
relating to any of the foregoing.

“IRS” means the United States Internal Revenue Service.

 

51



--------------------------------------------------------------------------------

“Knowledge of PPPI” or “PPPI’s Knowledge” (or any similar qualification) means
(i) the actual, personal knowledge of any of the Executives or Sheila Moran and
(ii) the knowledge that any such individuals (A) would have obtained in the
normal and ordinary course of the performance of their duties and (B) would
reasonably be expected to have after reasonable inquiry of the Persons reporting
directly to them.

“Landlord” means 448 W. Madison LLC, a Wisconsin limited liability company.

“Latest Balance Sheet” means the balance sheet of PPPI dated December 31, 2013.

“Leased Real Estate” means property leased, used or occupied by PPPI pursuant to
a Real Property Lease.

“Legal Requirement” means any applicable federal, state, local, municipal,
foreign, international, multinational or other administrative order,
constitution, law, ordinance, principle of common law, regulation, statute,
treaty, executive order, ruling, court order or other applicable order from a
Governmental Body.

“Lien” means any mortgage, pledge, security interest, encumbrance, title defect,
title retention agreement, voting trust agreement, lien, charge or similar
restriction or limitation, including a restriction on the right to vote, sell or
otherwise dispose of any capital stock (other than restrictions on transfers
imposed by federal or state securities laws).

“Losses” means all out-of-pocket damages, losses, deficiencies, liabilities,
claims, actions, demands, judgments, fines, fees, costs and expenses (including
reasonable attorneys’ and accountants’ fees only with respect to fees incurred
in connection with a Third Party Claim), but excluding punitive, speculative,
lost profit, diminution in value, consequential or special damages of any
nature.

“Material Adverse Effect” means a violation, inaccuracy, breach, default,
failure to comply, change in circumstance, event, occurrence, state of facts,
loss, effect, fact, agreement, arrangement, commitment, understanding,
obligation or development which, as a result of the occurrence or existence
thereof, has had a material adverse effect on the business, operations,
properties, condition (financial or otherwise), assets, results of operations or
liabilities of PPPI taken as a whole or that has a material, adverse effect on
the ability of PPPI to perform its obligations under this Agreement or any
Ancillary Agreement or to consummate the transactions contemplated herein.
However, a Material Adverse Effect, when used with respect to PPPI, does not
include a material adverse effect or impact on the business, operations,
properties, financial condition, assets or results of operations of PPPI that is
caused by (i) one or more downturns in the economy, the securities markets, the
financing markets or the credit markets in general which does not
disproportionately affect PPPI relative to other industry participants, (ii) one
or more downturns in the industries in which PPPI operates which does not
disproportionately affect PPPI relative to other industry participants,
(iii) geopolitical conditions, acts of war, armed hostilities, sabotage or
terrorism, or any escalation or worsening of any such conditions, acts of war,
armed hostilities, sabotage or terrorism threatened or underway as of the date
of this Agreement, (iv) changes in applicable Legal Requirements, rules or
regulations or any interpretation of the foregoing which does not
disproportionately affect PPPI relative to other industry participants,
(v) changes in GAAP or (vi) the effect of any action or any failure to act taken
by PSI contemplated by this Agreement.

 

52



--------------------------------------------------------------------------------

“Material Contract” has the meaning set forth in Section 3.15(a).

“Measurement Period” has the meaning set forth in Section 6.6(d), above.

“Multiple” has the meaning set forth in Section 6.6(b), above.

“Order” means any award, decision, injunction, judgment, order, ruling,
subpoena, verdict, settlement agreement, consent agreement, memorandum of
understanding or disciplinary agreement entered, issued, made or rendered by any
court, administrative agency or other Governmental Body or by any arbitrator.

“Organizational Documents” means, with respect to any entity, the certificate of
incorporation, articles of incorporation, by-laws, articles of organization,
certificate of formation, partnership agreement, limited liability company
agreement, formation agreement and other similar organizational documents of
such entity (in each case, as amended through the date of this Agreement).

“Out-Licenses” means all licenses or other Contracts, franchises and/or permits
under which PPPI authorizes, grants or otherwise provides any third party the
rights to use, modify, create derivative works based on, distribute, sell,
resell, license or sublicense any Owned Intellectual Property.

“Owned Intellectual Property” means all Intellectual Property owned by PPPI.

“Paid Liabilities” has the meaning set forth in Section 2.7, above.

“Pension Plan” means any “employee pension benefit plan” (as defined in ERISA
Section 3(2)) (whether written or unwritten) that PPPI currently sponsors or
maintains, or to which PPPI makes contributions or has any obligation to
contribute for the benefit of any employee or terminated employee of PPPI. In
addition, the term “Pension Plan” includes any “employee pension benefit plan”
(as defined in ERISA Section 3(2)) that PPPI may have liability to as an ERISA
Affiliate under Title IV of ERISA.

“Permitted Liens” means (i) liens for Taxes, assessments or other governmental
charges not yet due and payable, (ii) mechanics’, workmen’s, repairmen’s,
warehousemen’s, carriers’ or other like liens arising or incurred in the
ordinary course of business if the underlying obligations are not past due,
(iii) statutory liens of lessors under Real Property Leases for amounts not yet
due and payable and (iv) those liens set forth on Exhibit 13.

“Person” means any individual, corporation, general or limited partnership,
limited liability company, joint venture, estate, trust, association,
organization, labor union or other entity or Governmental Body.

“Plan” and “Plans” have the meanings set forth in Section 3.17(a), above.

 

53



--------------------------------------------------------------------------------

“PPP International” means Professional Power Products International, Inc., an
IC-DISC.

“PPPI” has the meaning set forth in the Recitals, above.

“PPPI EBITDA” means (i) the EBITDA of PPPI for the twelve month period ending on
December 31, 2014 or, (ii) in the event of a Change of Control that occurs (i.e.
is closed) prior to the date in which PSI Shares shall have otherwise been
issued to the Seller pursuant to Section 6.6(a) and Section 6.6(b), PPPI EBITDA
shall mean the EBITDA of PPPI calculated in the “annualized” manner set forth in
Section 6.6(c).

“PPPI Intellectual Property” has the meaning set forth in Section 3.11(c),
above.

“PPPI Stock” means the common stock, no par value per share, of PPPI.

“Pre-Adjusted Purchase Price” has the meaning set forth in Section 2.3, above.

“Pre-Closing Tax Period” has the meaning set forth in Section 9.1(a), above.

“Pre-Closing Taxes” has the meaning set forth in Section 9.1(a), above.

“Proceeding” means any action, arbitration, hearing, investigation, proceeding,
litigation or suit (whether civil, criminal or administrative) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

“PSI” has the meaning set forth in the Preamble, above.

“PSI Balance Sheet” has the meaning set forth in Section 4.7(a), above.

“PSI Indemnified Parties” has the meaning set forth in Section 7.1, above.

“PSI Shares” has the meaning set forth in Section 6.6(b), above.

“Purchase Price” has the meaning set forth in Section 2.3, above.

“Purchase Price Adjustment” has the meaning set forth in Section 2.4, above.

“Real Property Lease” means a Contract currently in effect pursuant to which
PPPI leases real property.

“Records” means all books, records, manuals and other materials and information
of the Seller Companies, including customer records, personnel and payroll
records, accounting records, purchase and sale records, price lists,
correspondence, quality control records and all research and development files,
wherever located.

“Released Parties” has the meaning set forth in Section 6.7, above.

“Releasing Parties” has the meaning set forth in Section 6.7, above.

 

54



--------------------------------------------------------------------------------

“Reorganization” has the meaning set forth in the Recitals, above.

“Representative” means, with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor or other representative of such
Person, including legal counsel, accountants and financial advisors.

“SBA Loan” has the meaning set forth in Section 2.5(e), above.

“SBA Payoff Amount” has the meaning set forth in Section 2.5(e), above.

“SBA Payoff Letter” has the meaning set forth in Section 2.5(e), above.

“SEC” means the Securities and Exchange Commission.

“SEC Documents” has the meaning set forth in Section 4.7(a), above.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder, as amended, and any successor Legal Requirement thereto.

“Seller” has the meaning set forth in the Preamble, above.

“Seller Companies” means the Seller, PPPI and PPP International.

“Seller Indemnified Parties” has the meaning set forth in Section 8.1, above.

“Seller Notice” has the meaning set forth in Section 8.2(a), above.

“Seller Representative” has the meaning set forth in Section 11.1, below.

“Seller Representative Amount” means One Hundred Fifty Thousand Dollars
($150,000).

“Seller Representative Fund” has the meaning set forth in Section 2.5(c), above.

“Settlement Date” means the date on which the PSI Shares are issued to the
Seller (or the Shareholders if designated by the Seller) pursuant to
Section 6.6, above.

“Shareholder” has the meaning set forth in the Preamble, above.

“Sole Source Supplier” means a supplier to PPPI that in 2013 was, or in 2014
would reasonably be expected to be, the sole source to PPPI of any component,
part, material, product or supply for which PPPI spent, or would reasonably be
expected to spend, as the case may be, in excess of $250,000 for such fiscal
year or that otherwise could not be replaced promptly without material cost or
interruption to PPPI’s operations.

“Statements” has the meaning set forth in Section 2.6(a), above.

“Straddle Tax Period” has the meaning set forth in Section 9.1(a), above.

 

55



--------------------------------------------------------------------------------

“Subsidiary,” with respect to any Person, means (a) any corporation more than
fifty percent (50%) of whose stock is owned by such Person directly or
indirectly through one or more subsidiaries, and (b) any partnership, limited
liability company, association, joint venture or other Person in which such
Person directly or indirectly through one or more subsidiaries has more than a
fifty percent (50%) equity interest.

“Systems” has the meaning set forth in Section 3.11(h), above.

“Target Auditor” means Baker Tilly Virchow Krause, LLP.

“Tax” and “Taxes” “Tax” or “Taxes” means, (A) any federal, state, local,
municipal, and foreign taxes, including all income, gross receipts, capital,
franchise, estimated, alternative, minimum, add-on minimum, ad valorem, sales,
use, transfer, stamp, value added, excise, profit, windfall or excess profit,
real property, personal property, premium, intangibles, inventory, transaction
(including financial), withholding, social security, employment, unemployment,
severance, social security, disability, payroll, employee, and any other taxes
of any kind, in all cases together with any interest, penalties, additions,
fees, fines, or other additions thereto; (B) any liability for payment of
amounts described in clause (A) as a result of transferee liability, of having
been a member of an affiliated, consolidated, combined unitary, or other similar
group for any period, or otherwise through operation of law; and (C) any
liability for payment of amounts described in clause (A) or (B) as a result of
any Tax sharing, Tax indemnity or Tax allocation agreement or any other express
or implied agreement to indemnify any other person for Taxes (other than by any
agreement the principal subject of which is not Taxes).

“Tax Claim” has the meaning set forth in Section 9.3.

“Tax Returns” means all returns, amendments, informational returns, forms,
reports and statements (including elections, declarations, disclosures,
schedules and estimates) filed by PPPI with a Governmental Body in respect of
any Taxes.

“Third Party Claim” has the meaning set forth in Section 7.2(a), above.

“Threshold Working Capital Amount” means an amount equal to Six Million Five
Hundred Seventy-Six Thousand Nine Hundred Sixty-Nine Dollars ($6,576,969).

“Top Customer” has the meaning set forth in Section 3.27(a), above.

“Top Supplier” has the meaning set forth in Section 3.27(b), above.

“Transaction Bonuses” has the meaning set forth in Section 2.7(b), above.

“Transaction Deductions” means all deductions or expenses incurred by the Seller
and/or PPPI prior to the Closing as a result of or in connection with the
transactions contemplated by this Agreement (including, without limitation,
deductions related to repayment of Indebtedness, the payment of Transaction
Bonuses, payment of Transaction Expenses and the payment of any fees or other
costs and expenses associated with the transactions contemplated by this
Agreement).

 

56



--------------------------------------------------------------------------------

“Transaction Expenses” means only the sum of (i) any unpaid fees, costs and
expenses incurred by PPPI prior to the Closing in connection with the drafting,
negotiation, execution and delivery of this Agreement and the other
certificates, documents or agreements contemplated by this Agreement and the
consummation of the transactions contemplated herein and therein including legal
and accounting fees (but, for the avoidance of doubt, not to include any fees
and expenses incurred by or on behalf of PSI or any of its Affiliates as
determined immediately prior to the Closing), and (ii) any closing or other
transaction fees payable by PPPI immediately prior to the Closing as a result of
the transactions contemplated herein.

“Treasury Regulations” means United States Treasury regulations promulgated
under the Code.

“WBDFC” has the meaning set forth in Section 2.5(e), above.

“Welfare Plan” means any “employee welfare benefit plan” (as defined in ERISA
Section 3(1)) (whether written or unwritten) that PPPI currently sponsors or
maintains, or to which PPPI makes contributions or has any obligation to
contribute for the benefit of any employee or terminated employee of PPPI.

“Working Capital Amount” has the meaning set forth in Section 2.4, above.

“Working Capital Exclusions” means (i) Cash; and (ii) any deferred Tax asset or
deferred Tax liability included in Current Assets or Current Liabilities.

ARTICLE XI

Seller Representative

11.1. Duties of Seller Representative. Effective upon the execution and delivery
of this Agreement by the Seller, PPPI and the Shareholders, Carl L. Trent shall
be appointed as attorney-in-fact and agent, with full power of substitution, to
act for and on behalf of the Seller and each Shareholder with respect to any
matter arising under or in connection with this Agreement or any Ancillary
Agreements (the “Seller Representative”). Carl L. Trent (a) accepts his
appointment and authorization to act as attorney-in-fact and agent on behalf of
the Seller and each Shareholder in accordance with the terms of this Agreement
and the Ancillary Agreements, and (b) agrees to perform his obligations
hereunder and under the Ancillary Agreements and otherwise comply with this
Agreement and the Ancillary Agreements. The Seller Representative has authority
to, among other things: (i) engage attorneys, accountants and agents at the
expense of the Seller and the Shareholders, (ii) dispute or refrain from
disputing any indemnification claim made by a PSI Indemnified Party under
Article VII of this Agreement, (iii) negotiate and compromise any dispute which
may arise under Article II, Article VII or Article VIII of this Agreement,
(iv) exercise or refrain from exercising any remedies available to the parties
under Article II, Article VII or Article VIII of this Agreement, (v) sign any
releases or other documents with respect to any dispute or remedy referenced in
clause (iii) or (iv) above, (vi) waive any condition, obligation, right or
remedy contained in this Agreement or any Ancillary Agreement, (vii) review and
approve matters related to the Statements and the final Purchase Price;
(viii) prepare and file income Tax Returns with respect to the Seller and PPPI;
(ix) consummate the transactions contemplated hereunder; and (x) give such
instructions and do such other things and refrain from doing such other things
as the Seller Representative in his sole discretion deems necessary or
appropriate in respect of the provisions of this Agreement and the Ancillary
Agreements.

 

57



--------------------------------------------------------------------------------

11.2. Liability of Seller Representative. The Seller Representative shall have
no liability to the Seller or the Shareholders for any actions or omissions
taken or suffered in good faith in his capacity as the Seller Representative.

11.3. Losses and Expenses of Seller Representative. The Shareholders shall
reimburse the Seller Representative for all losses and expenses, including,
out-of-pocket expenses incurred in connection with his duties and obligations as
the Seller Representative hereunder, including all losses and expenses incurred
in connection with the duties and obligations set forth in this Article XI.

11.4. PSI’s Reliance on Seller Representative. PSI shall have the right to rely
conclusively upon all actions taken or omitted to be taken by the Seller
Representative pursuant to or in connection with this Agreement or any Ancillary
Agreement, all of which actions or omissions shall be legally binding upon the
Seller and all of the Shareholders.

ARTICLE XII

Miscellaneous

12.1. Expenses. Except as otherwise specifically provided herein, the parties
hereto shall pay their own expenses, including accountants’ and attorneys’ fees,
incurred in connection with the negotiation and consummation of the transactions
contemplated by this Agreement.

12.2. Notices. All notices or other communications required or permitted to be
given hereunder shall be in writing and shall be considered to be given and
received in all respects when hand delivered, when delivered by prepaid express
or courier delivery service, when sent by facsimile transmission actually
received by the receiving equipment or three (3) calendar days after deposited
in the United States mail, certified mail, postage prepaid, return receipt
requested, in each case addressed as follows, or to such other address as shall
be designated by notice duly given:

 

If to PSI:    c/o Power Solutions International, Inc.    201 Mittel Drive   
Wood Dale, IL 60191    Fax No. (630) 787-5383    Attention: Eric Cohen With a
copy to:    Katten Muchin Rosenman LLP    525 West Monroe Street    Chicago, IL
60661    Fax No. (312) 902-1061    Attention: Mark D. Wood

 

58



--------------------------------------------------------------------------------

If to the Seller,    Shareholders and/or    Seller Representative:    Carl L.
Trent    448 W. Madison St.    Darien, WI 53114    Fax
No.                                                                            
With a Copy To:    Godfrey & Kahn, S.C.    780 North Water Street    Milwaukee,
WI 53202    Fax No. (414) 273-5198    Attention: John A. Dickens

12.3. Right to Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached and
that there is no adequate remedy at law for the damage which any of them might
sustain for the failure of the others to perform their obligations under this
Agreement, and, accordingly, that each of them is entitled to the remedy of
specific performance to enforce such performance.

12.4. Entire Agreement. THIS AGREEMENT (INCLUDING THE DISCLOSURE SCHEDULE AND
EXHIBITS) AND THE ANCILLARY AGREEMENTS CONSTITUTE THE ENTIRE AGREEMENT AMONG THE
PARTIES RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT, AND ALL PRIOR
AGREEMENTS, CORRESPONDENCE, DISCUSSIONS AND UNDERSTANDINGS OF THE PARTIES
(WHETHER ORAL OR WRITTEN) ARE SUPERSEDED, IT BEING THE INTENTION OF THE PARTIES
THAT THIS AGREEMENT WILL SERVE AS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE
TERMS OF THEIR AGREEMENT WITH RESPECT TO THE SUBJECT MATTER HEREOF. THE PARTIES
AGREE THAT THERE HAVE BEEN AND THERE ARE NO OTHER AGREEMENTS, REPRESENTATIONS OR
WARRANTIES BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER SET FORTH IN
THIS AGREEMENT OTHER THAN THOSE SET FORTH IN THIS AGREEMENT, AND THAT THE
PARTIES ARE NOT RELYING UPON ANY AGREEMENTS, REPRESENTATIONS OR WARRANTIES THAT
ARE NOT SET FORTH IN THIS AGREEMENT. NO AMENDMENT, WAIVER OR MODIFICATION TO OR
UNDER THIS AGREEMENT WILL BE VALID UNLESS IN WRITING AND SIGNED BY AN AUTHORIZED
SIGNATORY OF THE PARTY OR PARTIES AFFECTED THEREBY.

12.5. Parties in Interest. This Agreement shall be binding upon and inure solely
to the benefit of each party hereto and their respective heirs, successors,
legal representatives and permitted assigns, and nothing in this Agreement,
express or implied, is intended to or shall confer upon any other Person any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement, other than (a) the provisions of Section 6.5 (which are intended to
be for the benefit of the Persons covered thereby and may be enforced by such
Persons). In any Proceeding by which a Person covered by this Section 12.5 seeks
to enforce its rights hereunder (whether in contract, tort or both) or seeks a
declaration of any rights or obligations under this Agreement, the prevailing
Person shall be awarded its reasonable attorneys’ fees and other reasonable
costs and expenses incurred.

 

59



--------------------------------------------------------------------------------

12.6. Construction. The parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties and no presumption of burden of proof shall arise favoring or
disfavoring either party by virtue of the authorship of any of the provisions of
this Agreement. The word “including” shall mean including without limitation.

12.7. Assignment. This Agreement and the rights hereunder shall not be
assignable or transferable by any party without the prior written consent of the
other parties; provided, that PSI may, without the consent of any other party
hereto, make a collateral assignment to any bank or financial institution that
is or becomes a lender (or an agent thereof) to PSI or any of its Affiliates.

12.8. Paragraph Headings. The headings in this Agreement are for purposes of
convenience and ease of reference only and shall not be construed to limit or
otherwise affect the meaning of any part of this Agreement.

12.9. Severability. The parties agree that if any provision of this Agreement
shall under any circumstances be deemed invalid or inoperative, this Agreement
shall be construed with the invalid or inoperative provision deleted, and the
rights and obligations of the parties shall be construed and enforced
accordingly.

12.10. Governing Law; Venue. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Wisconsin without
regard to principles and conflicts of law. The parties hereby irrevocably and
unconditionally consent to submit to the exclusive jurisdiction of the courts of
the State of Wisconsin and of the United States of America located in the State
of Wisconsin for any actions, suits or proceedings arising out of or relating to
this Agreement and the transactions contemplated hereby (and agree not to
commence any action, suit or proceeding relating thereto except in such courts).
The parties hereby irrevocably and unconditionally waive any objection to the
laying of venue on any action, suit or proceeding arising out of this Agreement
or the transactions contemplated hereby in the courts of the State of Wisconsin
or the United States of America located in the State of Wisconsin, and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.

12.11. Attorney-Client Privilege. It is acknowledged by each of the parties
hereto that Godfrey & Kahn, S.C. (“Counsel”) has represented the Shareholders,
the Seller and PPPI in connection with the transactions contemplated by this
Agreement. PSI, PPPI, the Seller and the Shareholders agree that any
attorney-client privilege, attorney work-product protection and expectation of
client confidence attaching as a result of Counsel’s representation of the
Shareholders, the Seller or PPPI in connection with the transactions
contemplated by this Agreement, and all information, communications and
documents covered by such privilege or protection, shall belong to and be
controlled by the Shareholders and may be waived only by the Seller
Representative, and not PPPI, and shall not pass to or be claimed or used by PSI
or PPPI.

 

60



--------------------------------------------------------------------------------

Notwithstanding the foregoing, neither PSI nor PPPI will be limited or precluded
from using or relying on any communication among the Shareholders, the Seller or
PPPI and/or their respective Affiliates made in connection with the transactions
contemplated by this Agreement in any actions against or involving the
Shareholders or the Seller or any of their Affiliates. Furthermore, in the event
that any dispute arises between PSI, PPPI or any of its Subsidiaries and a third
party (other than a party to this Agreement or any of such party’s Affiliates)
after the Closing, then PSI, PPPI and its Subsidiaries may assert the
attorney-client privilege to prevent the disclosure of confidential
communications by Counsel to such third party.

12.12. Use of Terms. In this Agreement (a) the words “hereof”, “herein”,
“hereto”, “hereunder” and words of similar import may refer to this Agreement as
a whole and not merely to a specific section, paragraph or clause in which the
respective word appears, (b) words importing gender include the other genders as
appropriate, and (c) any terms defined in this Agreement may, unless the context
otherwise requires, be used in the singular or the plural depending on the
reference.

12.13. Counterparts; Electronic Copy. This Agreement and any Ancillary Agreement
may be executed in one or more counterparts, all of which shall be considered
but one and the same agreement, and shall become effective when one or more such
counterparts have been signed by each of the parties and delivered to the other
party. A facsimile or portable document signature of this Agreement and any
Ancillary Agreement shall be as effective as an original.

12.14. Waiver of Jury Trial. EACH OF PSI, THE SHAREHOLDERS, THE SELLER, PPPI AND
THE SELLER REPRESENTATIVE HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF PSI, THE SHAREHOLDERS, THE SELLER, PPPI OR
THE SELLER REPRESENTATIVE IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND
ENFORCEMENT OF THIS AGREEMENT.

[Signatures Appear on the Following Pages]

 

61



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Stock Purchase Agreement as
of the day, month and year first above written.

 

SHAREHOLDERS: /s/ Carl L. Trent Carl L. Trent /s/ Kenneth C. Trent Kenneth C.
Trent

[Shareholders’ Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

SELLER REPRESENTATIVE: /s/ Carl L. Trent

Carl L. Trent

[Seller Representative’s Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

SELLER: CKT HOLDINGS, INC.

By:

 

/s/ Kenneth C. Trent

Print Name:   Kenneth C. Trent

Title:

 

Chief Operating Officer/Secretary

[Seller’s Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

PSI: POWER SOLUTIONS INTERNATIONAL, INC.

By:

 

/s/ Eric Cohen

Print Name:  Eric Cohen

Title:

 

COO

[PSI’s Signature Page to Stock Purchase Agreement]



--------------------------------------------------------------------------------

DISCLOSURE SCHEDULE

 

Schedule 3.2    No Conflict; Consents Schedule 3.3    Restrictions on Transfer
Schedule 3.4    Organizational Matters Schedule 3.6    Capitalization Schedule
3.8    Title to Assets; Condition of Assets Schedule 3.9(a)    Real Property
Leases Schedule 3.9(b)    Compliance with Legal Requirements Schedule 3.10   
Proceedings Schedule 3.11(a)    Owned Intellectual Property Schedule 3.11(b)   
Licenses Schedule 3.11(d)    Intellectual Property Contracts Schedule 3.11(i)   
Use of Personally Identifiable Information Schedule 3.12    Financial Statements
Schedule 3.14    Taxes Schedule 3.15    Material Contracts Schedule 3.16(a)   
Personnel Matters; Labor Practices Schedule 3.16(b)    Employment Contracts
Schedule 3.16(c)    Employee Actions Schedule 3.17(a)    Benefit Plans Schedule
3.17(b)    Plan Compliance Schedule 3.17(g)    Administration of Plan
Schedule 3.17(h)    Benefits to Former Employees Schedule 3.17(i)    Transaction
Bonuses Schedule 3.18    Events Since the Balance Sheet Date Schedule 3.19   
Compliance with Environmental Law Schedule 3.20    Insurance Schedule 3.21   
Governmental Authorizations Schedule 3.25    Product Warranty Schedule 3.26   
Product Liability Claims Schedule 3.27(a)    Top Customers Schedule 3.27(b)   
Top Suppliers Schedule 3.28    Accounts; Safe Deposit Boxes



--------------------------------------------------------------------------------

LIST OF EXHIBITS

 

Exhibit 2.4    Accounting Principles Exhibit 2.5    Estimated Pricing Statement
Exhibit 2.7(a)    Paid Liabilities Exhibit 2.7(b)    Transaction Bonuses Exhibit
7.1(e)    Indemnified Matters Exhibit 7.1(g)    Excluded Environmental Matters
Exhibit 9.10    Purchase Price Allocation Exhibit 13    Permitted Liens